  1     Dennis F. Dunne (admitted pro hac vice)
        Samuel A. Khalil (admitted pro hac vice)
  2     MILBANK LLP
        55 Hudson Yards
  3     New York, New York 10001-2163
        Telephone: (212) 530-5000
  4     Facsimile: (212) 530-5219

  5     and

  6     Paul S. Aronzon (SBN 88781)
        Gregory A. Bray (SBN 115367)
  7     Thomas R. Kreller (SBN 161922)
        MILBANK LLP
  8     2029 Century Park East, 33rd Floor
        Los Angeles, CA 90067
  9     Telephone: (424) 386-4000
        Facsimile: (213) 629-5063
 10
        Proposed Counsel for the Official Committee
 11     of Unsecured Creditors

 12
                                  UNITED STATES BANKRUPTCY COURT
 13                               NORTHERN DISTRICT OF CALIFORNIA
 14                                    SAN FRANCISCO DIVISION

 15
        In re:                                               Case No. 19-30088 (DM)
 16
        PG&E CORPORATION                                     Chapter 11
 17
 18                 -and-                                    (Lead Case)

 19     PACIFIC GAS AND ELECTRIC                             (Jointly Administered)
        COMPANY,
 20
                                          Debtors.
 21
 22                                                        APPLICATION OF THE OFFICIAL
               Affects PG&E Corporation                    COMMITTEE OF UNSECURED
 23            Affects Pacific Gas and Electric Company    CREDITORS FOR AUTHORITY TO
                                                           RETAIN AND EMPLOY CENTERVIEW
               Affects both Debtors                        PARTNERS LLC AS INVESTMENT
 24
                                                           BANKER, EFFECTIVE AS OF FEBRUARY
        * All papers shall be filed in the Lead Case.      15, 2019
 25     No. 19-30088 (DM)
 26                                                        Date: April 24, 2019
                                                           Time: 9:30 AM Pacific Time
 27                                                        Place: United States Bankruptcy Court
                                                           Courtroom 17, 16th Floor
 28                                                        San Francisco, CA 94102


Case: 19-30088        Doc# 1213     Filed: 04/03/19     Entered: 04/03/19 17:59:58    Page 1 of
      44553.00001
                                                61
  1          The Official Committee of Unsecured Creditors (the “Committee”) appointed in the jointly

  2   administered cases of the above-captioned debtors in possession (the “Debtors”), hereby submits
  3
      this application (the “Application”) for entry of an order, pursuant to sections 328(a) and 1103(a)
  4
      of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as amended, the “Bankruptcy
  5
      Code”), Rules 2014, 2016 and 5002 of the Federal Rules of Bankruptcy Procedure (the
  6
      “Bankruptcy Rules”), substantially in the form attached hereto as Exhibit A, authorizing the
  7
  8   Committee to retain and employ Centerview Partners LLC (“Centerview”) as investment banker,

  9   effective as of February 15, 2019. In support of the Application, the Committee submits the
 10   declaration of Samuel M. Greene, a Partner and the Co-Head of the Debt Advisory and
 11
      Restructuring Practice at Centerview, attached hereto as Exhibit B (the “Greene Declaration”),
 12
      which is filed concurrently herewith and is incorporated herein by this reference. In further support
 13
      of the Application, the Committee respectfully states as follows:
 14
 15                                            JURISDICTION

 16          1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

 17   the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24
 18   (N.D. Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court
 19
      for the Northern District of California (the “Local Bankruptcy Rules”). This is a core proceeding
 20
      pursuant to 28 U.S.C. § 157(b). Venue in this judicial district is proper pursuant to 28 U.S.C.
 21
      §§ 1408 and 1409.
 22
 23                                           BACKGROUND

 24          2.      On January 29, 2019, each Debtor filed a voluntary petition for relief under chapter

 25   11 of the Bankruptcy Code. On January 31, 2019 [Docket No. 207], the Court ordered the joint
 26   administration of the Debtors’ chapter 11 cases for procedural purposes only pursuant to
 27
      Bankruptcy Rule 1015(b). The Debtors continue to operate their businesses and manage their
 28


Case: 19-30088     Doc# 1213      Filed: 04/03/19      2
                                                      Entered: 04/03/19 17:59:58        Page 2 of
                                              61
  1   properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

  2   No trustee or examiner has been appointed in these chapter 11 cases.
  3
              3.      On February 12, 2019, pursuant to section 1102(a)(1) of the Bankruptcy Code, the
  4
      United States Trustee for the Northern District of California (the “U.S. Trustee”) appointed the
  5
      Committee, which currently consists of: (i) BOKF, N.A., as indenture trustee under unsecured
  6
      bond indentures; (ii) The Davey Tree Expert Company, Davey Tree Surgery Company, and DRG,
  7
  8   Inc.; (iii) Deutsche Bank National Trust Company and Deutsche Bank Trust Company Americas,

  9   as indenture trustee; (iv) G4S Secure Solutions (USA) Inc. and G4S Secure Integration LLC;
 10   (v) International Brotherhood of Electrical Workers, Local 1245; (vi) Mizuho Bank, Ltd.
 11
      (vii) NextEra Energy, Inc.; (viii) Pension Benefit Guaranty Corporation; and (ix) Roebbelen
 12
      Contracting, Inc.
 13
              4.      On February 15, 2019, the Committee selected Centerview to serve as its
 14
 15   investment banker.1 On the same day, Centerview began providing services to the Committee.

 16   The Committee wishes to retain Centerview on the terms set forth in the engagement letter, dated

 17   as of February 15, 2019 (the “Engagement Letter”), a copy of which is attached hereto as Exhibit
 18   C.
 19
                                           RELIEF REQUESTED
 20
              5.      By this Application, the Committee respectfully requests entry of an order, pursuant
 21
      to sections 328(a) and 1103(a) of the Bankruptcy Code and Bankruptcy Rules 2014 and 2016,
 22
 23   substantially in the form attached hereto as Exhibit A, authorizing the Committee to retain

 24   Centerview as its investment banker, in accordance with the terms and conditions of the

 25   Engagement Letter, effective as of February 15, 2019.
 26
      1
 27        The Committee also determined to retain FTI Consulting, Inc. to serve as its financial advisor.
           It is not uncommon in cases of this size and complexity for a creditors’ committee to retain
 28        both a financial advisor and an investment banker, as the two roles are complimentary but not
           overlapping.

Case: 19-30088     Doc# 1213      Filed: 04/03/19      3
                                                      Entered: 04/03/19 17:59:58        Page 3 of
                                              61
  1
  2                                     PROPOSED RETENTION
  3   A.     Centerview’s Qualifications
  4          6.      In light of the size and complexity of these reorganization cases, the Committee
  5   requires a qualified and experienced investment banker with Centerview’s resources and
  6
      capabilities. Centerview, as investment banker, will fulfill a critical service to the Committee that
  7
      compliments the services provided by the Committee’s other professionals. The Committee
  8
      believes that retaining Centerview as their investment banker is in the best interests of the
  9
 10   Committee and the Debtors’ unsecured creditors because Centerview has extensive experience

 11   providing investment banking services to creditors’ committees and other parties in interest in

 12   large bankruptcy cases.
 13          7.      The Committee selected Centerview as its investment banker based upon, among
 14
      other things: (i) the need to retain a skilled investment banking firm to provide analysis and advice
 15
      with respect to the Debtors’ restructuring; (ii) Centerview’s extensive experience and excellent
 16
      reputation in providing investment banking services in complex chapter 11 cases such as these;
 17
 18   and (iii) Centerview’s extensive knowledge of the power and energy industries, among others.

 19          8.      As detailed in the Greene Declaration, Centerview’s restructuring professionals are
 20   some of the industry’s leading advisors, with extensive experience advising both financially
 21
      troubled companies and creditors in a variety of complex restructurings and bankruptcies.
 22
             9.      Centerview has assisted and advised debtors, creditors’ committees and other
 23
      constituencies in numerous chapter 11 cases, including: In re Acterna Corp., Case No. 03-12837
 24
 25   (BRL) (Bankr. S.D.N.Y.); In re Amtrol Holdings, Inc., Case No. 06-11446 (KG) (Bankr. D. Del.);

 26   In re Avaya Inc., et al., Case No. 17-10089 (SMB) (Bankr. S.D.N.Y.); In re AT&T Latin Am.

 27   Corp., et al., Case No. 03-13538-BKC-RAM (Bankr. S.D. Fla.); In re Birch Telecom, Inc., et al.,
 28   Case No. 05-12237 (PJW) (Bankr. D. Del.); In re Bruno’s Inc., Case No. 98-212 (SLR) (Bankr.

Case: 19-30088     Doc# 1213      Filed: 04/03/19      4
                                                      Entered: 04/03/19 17:59:58        Page 4 of
                                              61
  1   N.D. Ala.); In re Caesars Entm’t Operating Co., Inc., et al., Case No. 15-10047 (KG) (Bankr. D.

  2   Del.); In re Calpine Corp., Case No. 05-60200 (BRL) (Bankr. S.D.N.Y.); In re Charter Commc’ns,
  3
      Inc., Case No. 09-11435 (JMP) (Bankr. S.D.N.Y.); In re Citation Corp., et al., Case No. 04-08130-
  4
      TOM-11 (Bankr. N.D. Ala.); In re CommerceConnect Media Holdings, Inc., et al., Case No. 09-
  5
      12765 (BLS) (Bankr. D. Del.); In re CTC Commc’ns Grp., Inc., Case No. 02-12873 (PJW) (Bankr.
  6
      D. Del.); In re CTI Foods, LLC, et al., Case No. 19-10497 (CSS) (Bankr. D. Del.); Dana Corp.,
  7
  8   Case No. 06-10354 (BRL) (Bankr. S.D.N.Y.); In re Dendreon Corp., et al., Case No. 14-12515

  9   (LSS) (Bankr. D. Del.); In re Dura Auto. Sys., Inc., Case No. 06-11202 (KJC) (Bankr. D. Del.); In
 10   re EaglePicher Holdings, Inc., et al., Case No. 05-12601 (VA) (Bankr. S.D. Oh.); In re Edison
 11
      Mission Energy, et al., Case No. 12-49219 (JPC) (Bankr. N.D. Ill.); In re Endeavour Operating
 12
      Corp., et al., Case No. 14-12308 (KJC) (Bankr. D. Del.); In re Energy Future Holdings Corp., Case
 13
      No. 14-10979 (CSS) (Bankr. D. Del.); In re Fairpoint Commc’n Inc., Case No. 09-16335 (BRL)
 14
 15   (Bankr. S.D.N.Y.); In re Favorite Brands Int’l Holding Co., Case No. 99-00726 (PJW) (Bankr. D.

 16   Del.); In re FLYi, Inc., et al., Case No. 05-20011 (MFW) (Bankr. D. Del.); In re Gen. Growth

 17   Props., Inc., Case No. 09-11977 (ALG) (Bankr. S.D.N.Y.); In re GW Limited 51, Inc., f/k/a GWLS
 18   Holdings, Inc., et al., Case No. 08-12430 (PJW) (Bankr. D. Del.); In re Hilex Poly Co. LLC, et al.,
 19
      Case No. 08-10890 (KJC) (Bankr. D. Del.); In re Interstate Bakeries Corp., Case No. 04-45814
 20
      (JWV) (Bankr. W.D. Mo.); In re Lear Corp., Case No. 09-14326 (ALG) (Bankr. S.D.N.Y.); In re
 21
      Lenox Grp., Inc., Case No. 08-14680-ALG (Bankr. S.D.N.Y.); MACH Gen LLC, et al., Case No.
 22
 23   14-10461 (MFW) (Bankr. D. Del.); In re Magna Entm’t Corp., Case No. 09-10720 (MFW) (Bankr.

 24   D. Del.); In re MagnaChip Semiconductor Fin. Co., et al., Case No. 09-12008 (PJW) (Bankr. D.

 25   Del.); In re McLeodUSA Inc., Case No. 05-63230 (JHS) (Bankr. D. Del.); In re Mirant Corp., Case
 26
      No. 03-46590 (DML) (Bankr. N.D. Tex.); In re Oakwood Homes Corp., Case No. 02-13396 (PJW)
 27
      (Bankr. D. Del.); In re Old BPSUSH Inc., Case No. 16-12373 (KJC) (Bankr. D. Del.); In re Pac.
 28


Case: 19-30088    Doc# 1213      Filed: 04/03/19      5
                                                     Entered: 04/03/19 17:59:58        Page 5 of
                                             61
  1   Crossing Ltd., Case No. 02-12088 (PJW) (Bankr. D. Del.); In re Patriot Coal Corp., Case No. 15-

  2   32450 (KLP) (Bankr. E.D.V.A.); In re Peabody Energy Corp., Case No. 16-42529 (BSS) (Bankr.
  3
      E.D. Mo.); In re Pegasus Satellite Television, Inc., Case No. 04-20878 (JBH) (Bankr. D. Me.); In
  4
      re Polaroid Corp., Case No. 01-10864 (PJW) (Bankr. D. Del.); In re PSI Net Inc., 01-13213 (REG)
  5
      (Bankr. S.D.N.Y.); In re Residential Capital, LLC, et al., Case No. 12-12020 (MG) (Bankr.
  6
      S.D.N.Y.); In re Simmons Bedding Co., Case No. 09-14037 (MFW) (Bankr. D. Del.); In re SLI,
  7
  8   Inc., Case No. 02-12608 (CSS) (Bankr. D. Del.); In re Spiegel, Inc., Case No. 03-11540 (BRL)

  9   (Bankr. S.D.N.Y.); In re Stallion Oilfield Servs. Ltd., Case No. 09-13562 (BLS) (Bankr. D. Del.);
 10   In re Station Casinos, Inc., Case No. BK-09-52477 (Bankr. D. Nev.); In re Sunbeam Corp., Case
 11
      No. 01-40291 (AJG) (Bankr. S.D.N.Y.); In re The Reader’s Digest Ass’n, Inc., Case No. 09-23529
 12
      (RDD) (Bankr. S.D.N.Y.); In re THQ Inc., et al., Case No. 12-13398 (MFW) (Bankr. D. Del.); In
 13
      re United Australia/Pacific, Inc., Case No. 02-11467 (REG) (Bankr. S.D.N.Y.); In re US Office
 14
 15   Prods. Co., Case No. 01-00646 (JKF) (Bankr. D. Del.); In re Glob. Brokerage Inc., Case No. 17-

 16   13532 (MEW) (Bankr. S.D.N.Y.); In re Vanguard Natural Res., LLC, Case No. 17-30560 (MI)

 17   (Bankr. S.D.T.X.); In re SandRidge Energy, Inc., Case No. 16-32488 (DRJ) (Bankr. S.D.T.X.); In
 18   re Midstates Petrol. Co., Inc., Case No. 16-32237 (DRJ) (Bankr. S.D.T.X.); In re Molycorp, Inc.,
 19
      Case No. 15-11357 (CSS) (Bankr. D. Del.); In re Magnum Hunter Res. Corp., Case No. 15-12533
 20
      (KG) (Bankr. D. Del.); In re Atlas Res. Partners, LP, Case No. 16-12149 (SHL) (Bankr. D. Del.);
 21
      In re Aspect Software, Inc., Case No. 16-10597 (MFW) (Bankr. D. Del.); In re Seventy Seven
 22
 23   Energy Inc., Case No. 16-11410 (LSS) (Bankr. D. Del.); In re SunEdison, Inc., Case No. 16-

 24   10992(SMB) (Bankr. S.D.N.Y.); In re Toys “R” Us, Inc., Case No. 17-34665 (KLP) (Bankr.

 25   E.D.V.A.); In re Westmoreland Coal Company, Case No. 18-35672 (DRJ) (Bankr. S.D. Tex.); and
 26
      In re Checkout Holding Corp., Case No. 18-12794 (KG) (Bankr. D. Del.).
 27
 28


Case: 19-30088    Doc# 1213      Filed: 04/03/19     6
                                                    Entered: 04/03/19 17:59:58       Page 6 of
                                             61
  1          10.     Centerview’s professionals have also provided services in connection with the out-

  2   of-court restructurings of numerous companies, including: Anchor Danly; Autocam Corporation;
  3
      Broder Bros Co.; Caesars Entertainment Corporation; Chicago Bridge & Iron Company; CDX
  4
      Gas; Cloud Peak Energy, Inc.; CMS Energy; CNL Hotels & Resorts; Culligan; DS Waters of
  5
      America, Inc.; Gate Gourmet, Inc.; Grupo TMM, S.A.; Huntsman Corporation; Ion Media
  6
      Networks; Isola Group Ltd.; Keystone Automotive Operations, Inc.; Mashantucket Pequot
  7
  8   Gaming Enterprise / Foxwoods; OSI Restaurant Partners, LLC; Palisades Center; PlayPower;

  9   Progressive Moulded Products; R.J. O’Brien; SI Corporation; Stolt-Nielsen, S.A.; Targus Group
 10   International; Tronox Inc.; Ultra Petroleum Corp.; and Vonage Holdings Corporation.
 11
      B.     Centerview’s Proposed Services
 12
             11.     Subject to entry of the proposed Order, and any further orders of this Court, and
 13
      consistent with the Engagement Letter,2 the Committee proposes to retain Centerview to render
 14
      investment banking services to the Committee (the “Restructuring Services”), including, among
 15
 16   others, the following:

 17                  a.        familiarize itself with the business, operations, properties, financial
                               condition and prospects of the Debtors;
 18
                     b.        analyze the Debtors’ financial projections and forecasts;
 19
                     c.        advise and assist the Committee in evaluating a range of strategic
 20                            alternatives and advise and assist in formulating alternative restructuring
 21                            plans for the Debtors in connection with a Transaction,3 if requested by the
                               Committee;
 22
 23   2
             The summary of the terms of the Engagement Letter in this Application, including the Fee
             Structure (as defined below), is qualified in its entirety by the provisions of the Engagement
 24          Letter itself. In the event of any inconsistency between the summary provided herein and
             the terms set forth in the Engagement Letter, the Engagement Letter shall control.
 25
      3
             As used in the Engagement Letter and this Application, the term “Transaction” shall mean
 26          (i) any recapitalization or restructuring (including, without limitation, through any
             exchange, conversion, cancellation, forgiveness, retirement, refinancing, purchase or
 27          repurchase, reinstatement and/or a material modification or amendment to the terms,
             conditions or covenants thereof) of substantially all of the Debtors’ preferred equity, debt
 28          securities, bank or other credit facilities and other indebtedness, obligations and liabilities


Case: 19-30088     Doc# 1213        Filed: 04/03/19     7
                                                       Entered: 04/03/19 17:59:58          Page 7 of
                                                61
  1                  d.      advise and assist the Committee in structuring, negotiating, implementing
                             and otherwise responding to the financial aspects of a Transaction, in each
  2                          case on behalf of the Committee and subject to the terms and conditions of
                             the Engagement Letter;
  3
  4                  e.      in connection with any Transaction, provide financial advice and assistance
                             in structuring any new securities to be issued pursuant to the Transaction;
  5
                     f.      attend meetings of the Committee as well as meetings with the Debtors or
  6                          other third parties as appropriate in connection with the matters set forth
                             herein;
  7
                     g.      participate in negotiations among the Committee, the Debtors and the
  8                          Debtors’ creditors and other interested parties with respect to any
  9                          Transaction;

 10                  h.      provide financial analysis of the consideration offered by the Debtors to the
                             Committee in any Transaction;
 11
                     i.      participate in hearings before the bankruptcy court with respect to the
 12                          matters upon which Centerview has provided advice, including, as relevant,
                             coordinating with the Committee and its legal advisor, Milbank LLP, with
 13                          respect to testimony in connection therewith; and
 14
                     j.      provide such other financial advisory services as may from time to time be
 15                          specifically agreed upon in writing by Centerview and the Committee.

 16          12.     The Restructuring Services are necessary to enable the Committee to carry out its

 17   duties to its constituency.     Centerview has indicated a willingness to act on behalf of the
 18
      Committee, on the terms and conditions described herein and in the Engagement Letter, and to
 19
      subject itself to the jurisdiction of the Court. If the Committee requests that Centerview perform
 20
      services not specifically contemplated by the Engagement Letter, Centerview and the Committee
 21
      will agree, in writing, on the terms for such services and request the Court’s approval thereof.
 22
 23
 24
 25
             (including, without limitation, partnership interests, lease obligations, trade credit facilities
 26          and/or contract, tort and contingent obligations), including pursuant to a repurchase or an
             exchange transaction or a solicitation of consents, waivers, acceptances or authorizations
 27          or (ii) any transaction or series of related transactions involving an acquisition, merger,
             consolidation, or any other business combination pursuant to which a majority of the
 28          business, equity or assets of the Debtors are, directly or indirectly, sold, purchased or
             combined with another entity or company.

Case: 19-30088     Doc# 1213        Filed: 04/03/19     8
                                                       Entered: 04/03/19 17:59:58         Page 8 of
                                                61
  1   Additionally, Centerview has represented to the Committee that it will endeavor to coordinate with

  2   other professionals retained by the Committee to minimize duplication or overlap of work.
  3   C.      Proposed Compensation
  4
             13.     The terms and conditions of Centerview’s proposed retention are detailed in the
  5
      Engagement Letter, which is the product of arm’s-length negotiations between Centerview and the
  6
      Committee. As such, the Engagement Letter reflects the parties’ mutual agreement as to the terms
  7
      on which Centerview has agreed to provide the Committee with its services that are necessary to
  8
  9   enable the Committee to comply with its duties to the Debtors’ unsecured creditors.

 10          14.     Subject to the Court’s approval and in compliance with applicable provisions of the
 11   Bankruptcy Code, Bankruptcy Rules, Local Bankruptcy Rules, the United States Trustee Fee
 12
      Guidelines (the “U.S. Trustee Guidelines”), Order Establishing Procedures for Interim
 13
      Compensation and Reimbursement of Expenses for Professionals (the “Interim Compensation
 14
      Order”) [Docket No. 701], and any other applicable orders and procedures of the Court,
 15
 16   Centerview will be compensated in accordance with the terms and conditions of the Engagement

 17   Letter, subject to section 328(a) and not section 330 of the Bankruptcy Code. The Engagement

 18   Letter provides for the following compensation structure (the “Fee Structure”):
 19                  a.     Monthly Advisory Fee. A monthly financial advisory fee of $250,000 (the
 20                         “Monthly Advisory Fee”), the first of which shall be earned upon execution
                            of the Engagement Letter and shall be paid by the Debtors upon Bankruptcy
 21                         Court approval of Centerview’s retention and employment. Each
                            subsequent Monthly Advisory Fee shall be due on each monthly
 22                         anniversary of execution of the Engagement Letter during the term of the
                            engagement. Fifty percent (50%) of all Monthly Advisory Fees earned after
 23                         the first twelve (12) months of the term this engagement will be credited
 24                         (but only once) against any Transaction Fee (as defined below) payable to
                            Centerview pursuant to subparagraph 2(b) hereof.
 25
                     b.     Transaction Fee. If any Transaction is consummated, Centerview shall be
 26                         entitled to receive a transaction fee (a “Transaction Fee”), contingent upon
                            the consummation of such Transaction and payable in cash by the Debtors
 27                         at the closing thereof, equal to $12,000,000.
 28


Case: 19-30088     Doc# 1213     Filed: 04/03/19     9
                                                    Entered: 04/03/19 17:59:58          Page 9 of
                                             61
 1                  c.      Additional Fee. If at any time during the term of this engagement, the
                            Debtors consummate a Transaction, a discretionary fee (at the sole
 2                          discretion of the Committee and to be defined in a separate agreement) may
                            be paid to Centerview (an “Additional Fee”), provided, however, that such
 3
                            fee shall be subject to Court approval.
 4
                    d.      Reimbursement of Expenses. In addition to the fees payable by the
 5                          Debtors to Centerview, the Debtors shall, whether or not any Transaction
                            shall be proposed or consummated, reimburse Centerview on a periodic
 6                          basis for its reasonable documented travel and other reasonable documented
                            out-of-pocket expenses (including all fees, disbursements and other charges
 7                          of one legal counsel to be retained by Centerview, and of other consultants
 8                          and advisors retained by Centerview with the Company’s and the
                            Committee’s consent), incurred during the term of the engagement in
 9                          connection with, or arising out of Centerview’s activities under or
                            contemplated by the engagement. Such reimbursements shall be made
10                          promptly upon submission by Centerview of statements for such expenses.
11          15.     Except in the event Centerview terminates the Engagement Letter or Centerview is
12
     terminated by the Committee for cause, Centerview shall be entitled to the Transaction Fee in the
13
     event that a Transaction (as defined in the Engagement Letter) is consummated at any time prior
14
     to the date that is 12 months following the termination of the Engagement Letter.
15
16          16.     The Committee understands that it is not the general practice of investment banking

17   and financial services firms to keep detailed records similar to those customarily kept by attorneys.

18   Notwithstanding the foregoing, Centerview intends to file interim and final fee applications for the
19   allowance of compensation for services rendered and the reimbursement of expenses incurred in
20
     accordance with the Bankruptcy Code, Bankruptcy Rules, Local Bankruptcy Rules, the U.S.
21
     Trustee Guidelines, the Interim Compensation Order, and any other applicable orders and
22
     procedures of the Court. Such applications will include time records setting forth, in summary
23
24   form, a description of the services rendered by each Centerview professional and the amount of

25   time spent on each date by each such individual in rendering services to the Committee.

26          17.     Because Centerview does not ordinarily maintain contemporaneous time records in
27
     one-tenth hour (.1) increments or provide or conform to a schedule of hourly rates for its
28
     professionals, the Committee respectfully requests that (i) Centerview be allowed to keep its time

Case: 19-30088    Doc# 1213       Filed: 04/03/19     10
                                                      Entered: 04/03/19 17:59:58        Page 10
                                            of 61
 1   records in one-half (.5) hour increments, (ii) Centerview’s restructuring professionals not be

 2   required to keep time records on a “project category” basis, (iii) Centerview’s non-restructuring
 3
     professionals and personnel in administrative departments (including legal) not be required to
 4
     maintain any time records, and (iv) Centerview not be required to provide or conform to any
 5
     schedule of hourly rates. To the extent that Centerview’s time-keeping process as described herein
 6
     deviates from what would otherwise be required, the Committee respectfully requests that this
 7
 8   Court allow such deviations and waive any requirements to the contrary.

 9          18.     The Committee understands that Centerview will maintain records in support of its
10   actual, necessary costs and expenses incurred in connection with rendering services to the
11
     Committee in compliance with the Local Bankruptcy Rules, the Interim Compensation Order, or
12
     other applicable orders and procedures of this Court. In addition, Centerview has employed and
13
     may in the future employ its own legal counsel in connection with Centerview’s retention,
14
15   compensation and other matters related to its employment by the Committee (e.g., to provide

16   counsel in connection with responding to any discovery to which Centerview may be subject) and

17   Centerview will seek reimbursement for the costs incurred in connection with such retention from
18   the Debtors. Centerview does not need to obtain Court approval of any such retention, but
19
     Centerview will submit invoices received from its counsel as part of Centerview’s fee applications
20
     filed with the Court, redacted in order to protect attorney-client privileged material.
21
            19.     Amounts sought in Centerview’s applications for compensation and expenses will
22
23   be paid by the Debtors upon approval by this Court or as otherwise provided in the Interim

24   Compensation Order.

25          20.     The Committee believes the Fee Structure is consistent with, and typical of,
26
     compensation arrangements entered into by Centerview and other comparable firms in connection
27
     with the rendering of similar services under similar circumstances, both in and out of bankruptcy.
28


Case: 19-30088    Doc# 1213       Filed: 04/03/19     11
                                                      Entered: 04/03/19 17:59:58         Page 11
                                            of 61
 1   The Committee also believes that the Fee Structure reflects a balance between a fixed monthly fee

 2   and a contingency amount tied to the consummation of transactions contemplated in the
 3
     Engagement Letter.     In analyzing the reasonableness of the Fee Structure, the Committee
 4
     compared Centerview’s proposal to comparable precedents. Based on such comparison, followed
 5
     by arm’s-length negotiations, the Committee believes that the Fee Structure is in fact reasonable,
 6
     market-based, and designed to compensate Centerview fairly for its work.
 7
 8          21.     Centerview’s strategic, financial, and restructuring expertise were important factors

 9   to the Committee in determining the Fee Structure. The Committee believes that the ultimate
10   benefits of Centerview’s services cannot be measured by reference to the number of hours to be
11
     expended by Centerview’s professionals in the performance of such services. The Committee and
12
     Centerview agreed upon the Fee Structure in anticipation that a substantial commitment of
13
     professional time and effort would be required of Centerview and in light of the fact that: (i) such
14
15   commitment could foreclose other opportunities for Centerview; and (ii) the actual time and

16   commitment required of Centerview and its professionals to perform the Restructuring Services

17   may vary substantially from week to week and month to month, creating “peak load” issues for
18   Centerview.
19
     D.     Indemnification Agreement
20
            22.     As part of the overall compensation payable to Centerview under the terms of the
21
     Engagement Letter, Centerview is entitled to certain indemnification, contribution, and
22
23   reimbursement obligations set forth in Annex A to the Engagement Letter (the “Indemnification

24   Agreement”). The Indemnification Agreement provides that the Debtors will indemnify and hold

25   harmless Centerview and each of its affiliates, their respective members, directors, officers,
26   employees and controlling persons, and each of their respective successors and assigns
27
     (collectively, the “Indemnified Persons” and each individually, an “Indemnified Person”) from
28


Case: 19-30088     Doc# 1213     Filed: 04/03/19     12
                                                     Entered: 04/03/19 17:59:58        Page 12
                                           of 61
 1   and against any and all losses, claims, damages, demands and liabilities, joint or several, or actions

 2   or proceedings in respect thereof, brought by or against any person (collectively, “Losses”), which
 3
     are related to or arise out of the Engagement or any matter or transaction contemplated thereby.
 4
     Notwithstanding the foregoing, the Debtors shall have no obligation to indemnify and hold
 5
     harmless or reimburse any Indemnified Person under this letter agreement in respect of any Losses
 6
     to the extent that such Losses are finally judicially determined to have resulted directly from the
 7
 8   willful misconduct, gross negligence, or bad faith of such Indemnified Person.

 9           23.     The Indemnification Agreement was fully negotiated by the Committee and
10   Centerview at arm’s-length and in good faith. The Committee believes that the terms of the
11
     Indemnification Agreement are appropriate and reasonable for investment banking engagements
12
     both out of court and in chapter 11 cases, and contain customary qualifications and limitations.
13
     E.      Centerview’s Disinterestedness
14
             24.     The Committee understands that Centerview has performed a review with respect
15
16   to all persons identified on the Debtors’ list of potential parties in interest (the “Debtors’ Interested

17   Party List”), which is summarized on Schedule 1 (the “Retention Checklist”) to the Declaration of

18   Stephen Karotkin in Support of Application of Debtors Pursuant to 11 U.S.C. § 327(a) and Fed.
19   R. Bankr. P. 2014(a) and 2016 for Authority to Retain and Employ Weil, Gotshal & Manges LLP
20
     as Attorneys for the Debtors Effective as of the Petition Date [Docket No. 865]. According to
21
     Centerview, except as disclosed herein or in the Greene Declaration, Centerview: (i) has no
22
     connections to the Debtors, their creditors, or other parties in interest, and (ii) during the term of
23
24   its engagement will not represent any other entity having an adverse interest in connection with

25   the Debtors’ cases. To the best of the Committee’s knowledge, Centerview is a “disinterested

26   person” within the meaning of section 101(14) of the Bankruptcy Code.
27
             25.     Given the large number of parties in interest in these chapter 11 cases, and despite
28
     the efforts to identify and disclose Centerview’s relationships with such parties in interest,

Case: 19-30088     Doc# 1213       Filed: 04/03/19      13
                                                        Entered: 04/03/19 17:59:58         Page 13
                                             of 61
 1   Centerview is unable to state with certainty that every client relationship or other connection has

 2   been disclosed in the Greene Declaration. To the extent that any new material facts or relationships
 3
     bearing on the matters described herein during the period of Centerview’s retention are discovered
 4
     or arise, Centerview will use reasonable efforts to file a supplemental declaration, as required by
 5
     Bankruptcy Rule 2014(a).
 6
            26.     The Committee has been informed that Centerview will not share any compensation
 7
 8   received in connection with services rendered in accordance with this Application with any other

 9   person, other than principals and employees of Centerview.
10   F.     Effective Date of Retention
11
            27.     The Committee requests that Centerview’s retention be approved effective as of
12
     February 15, 2019, as that was the date that Centerview was selected as the Committee’s
13
     investment banker and began substantive work on the Committee’s behalf. The Committee
14
15   believes retention as of that date is appropriate in light of the nature of these chapter 11 cases and

16   the Committee’s immediate and urgent need for the provision of Centerview’s services upon its

17   selection as investment banker.
18   G.     No Duplication of Services
19
            28.     The Committee does not believe that the services to be rendered by Centerview will
20
     be duplicative of the services performed by any other professionals. In any case, Centerview has
21
     committed to use its reasonable best efforts to coordinate with the other professionals retained by
22
23   the Committee to minimize any duplication of services.

24                                         BASIS FOR RELIEF
25          29.     The Committee seeks approval to retain and employ Centerview, including the Fee
26   Structure and Indemnification Agreement, pursuant to sections 328(a) and 1103(a) of the
27
     Bankruptcy Code. Section 1103(a) of the Bankruptcy Code provides, in relevant part, that a
28


Case: 19-30088    Doc# 1213       Filed: 04/03/19     14
                                                      Entered: 04/03/19 17:59:58         Page 14
                                            of 61
 1   committee may “with the court’s approval . . . select and authorize the employment by such

 2   committee of one or more attorneys, accountants, or other agents, to [] perform services for such
 3
     committee.” Id. § 1103(b). Section 328(a) of the Bankruptcy Code, in turn, provides, in relevant
 4
     part, that a committee “with the court’s approval, may employ or authorize the employment of a
 5
     professional person under section . . . 1103 . . . on any reasonable terms and conditions of
 6
     employment, including on a retainer, on an hourly basis, on a fixed or percentage fee basis, or on
 7
 8   a contingent fee basis.” 11 U.S.C. § 328(a).

 9           30.    Accordingly, section 328 of the Bankruptcy Code permits the compensation of
10   professionals, including investment bankers, on flexible terms that reflect the nature of their
11
     services and market conditions. As the United States Court of Appeals for the Fifth Circuit
12
     recognized in Donaldson Lufkin & Jenrette Sec. Corp. v. Nat’l Gypsum Co. (In re Nat’l Gypsum
13
     Co.):
14
15           Prior to 1978 the most able professionals were often unwilling to work for
             bankruptcy estates where their compensation would be subject to the uncertainties
16           of what a judge thought the work was worth after it had been done. That uncertainty
             continues under the present § 330 of the Bankruptcy Code, which provides that the
17           court award to professional consultants “reasonable compensation” based on
             relevant factors of time and comparable costs, etc. Under present § 328 the
18           professional may avoid that uncertainty by obtaining court approval for
19           compensation agreed to with the trustee (or debtor or committee).

20   123 F.3d 861, 862 (5th Cir. 1997) (footnote omitted).

21           31.    The Committee submits that approval of Centerview’s retention in accordance with

22   the terms and conditions of the Engagement Letter is warranted. As discussed above and in the
23   Greene Declaration, Centerview satisfies the standard set forth in section 1103(b) of the
24
     Bankruptcy Code.
25
             32.    Additionally, in view of Centerview’s commitment to the variable level of time and
26
     effort necessary to address the numerous issues it will be dealing with as they arise, and the market
27
28   prices for Centerview’s services for engagements of this nature, the Committee believes that the


Case: 19-30088     Doc# 1213      Filed: 04/03/19     15
                                                      Entered: 04/03/19 17:59:58        Page 15
                                            of 61
 1   terms and conditions of the Engagement Letter, including the Indemnification Agreement, are fair,

 2   reasonable, and market-based. See, e.g., United Artists Theatre Co. v. Walton, 315 F.3d 217, 230
 3
     (3d Cir. 2003); In re Aloha Airgroup, Inc., 2005 WL 1156092, at *2 (Bankr. D. Haw. Feb. 24,
 4
     2005); In re Joan & David Halpern Inc., 248 B.R. 43, 47 (Bankr. S.D.N.Y. 2000), aff’d sub nom.
 5
     In re Joan & David Helpern, Inc., 2000 WL 1800690 (S.D.N.Y. Dec. 6, 2000).
 6
 7                                                NOTICE

 8          33.     Notice of this Application will be provided to (i) the Office of the United States

 9   Trustee for Region 17 (Attn: James L. Snyder, Esq. and Timothy Laffredi, Esq.); (ii) counsel to
10   the Debtors; (iii) counsel to Tort Claimants Committee; (iv) the Securities and Exchange
11
     Commission; (v) the Internal Revenue Service; (vi) the Office of the California Attorney General;
12
     (vii) the California Public Utilities Commission; (viii) the Nuclear Regulatory Commission;
13
     (ix) the Federal Energy Regulatory Commission; (x) the Office of the United States Attorney for
14
15   the Northern District of California; (xi) counsel for the agent under the Debtors’ debtor in

16   possession financing facility; and (xii) those persons who have formally appeared in these chapter

17   11 cases and requested service pursuant to Bankruptcy Rule 2002. The Debtors respectfully
18   submit that no further notice is required.
19
            34.     No previous request for the relief sought herein has been made by the Committee
20
     to this or any other Court.
21
22
23                            [Remainder of Page Intentionally Left Blank]

24
25
26
27
28


Case: 19-30088    Doc# 1213        Filed: 04/03/19   16
                                                     Entered: 04/03/19 17:59:58      Page 16
                                             of 61
Case: 19-30088   Doc# 1213   Filed: 04/03/19   Entered: 04/03/19 17:59:58   Page 17
                                       of 61
 1                                       EXHIBIT A
 2
                                       [Proposed] Order
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


Case: 19-30088   Doc# 1213   Filed: 04/03/19   2
                                               Entered: 04/03/19 17:59:58   Page 18
                                       of 61
 1    Dennis F. Dunne (admitted pro hac vice)
      Samuel A. Khalil (admitted pro hac vice)
 2    MILBANK LLP
      55 Hudson Yards
 3    New York, New York 10001-2163
      Telephone: (212) 530-5000
 4    Facsimile: (212) 530-5219

 5    and

 6    Paul S. Aronzon (SBN 88781)
      Gregory A. Bray (SBN 115367)
 7    Thomas R. Kreller (SBN 161922)
      MILBANK LLP
 8    2029 Century Park East, 33rd Floor
      Los Angeles, CA 90067
 9    Telephone: (424) 386-4000
      Facsimile: (213) 629-5063
10
      Proposed Counsel for the Official Committee
11    of Unsecured Creditors

12
                              UNITED STATES BANKRUPTCY COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN FRANCISCO DIVISION

15
      In re:                                               Case No. 19-30088 (DM)
16
      PG&E CORPORATION                                     Chapter 11
17
18              -and-                                      (Lead Case)

19    PACIFIC GAS AND ELECTRIC                             (Jointly Administered)
      COMPANY,
20
                                       Debtors.
21
22                                                       [PROPOSED] ORDER AUTHORIZING
            Affects PG&E Corporation                     THE OFFICIAL COMMITTEE OF
23          Affects Pacific Gas and Electric Company     UNSECURED CREDITORS TO EMPLOY
                                                         AND RETAIN CENTERVIEW PARTNERS
            Affects both Debtors                         LP AS ITS INVESTMENT BANKER,
24
                                                         EFFECTIVE AS OF FEBRUARY 15, 2019
25    * All papers shall be filed in the Lead Case.
      No. 19-30088 (DM)                                  Date: April 24, 2019
26                                                       Time: 9:30 AM Pacific Time
                                                         Place: United States Bankruptcy Court
27                                                       Courtroom 17, 16th Floor
                                                         San Francisco, CA 94102
28


Case: 19-30088     Doc# 1213     Filed: 04/03/19       Entered: 04/03/19 17:59:58    Page 19
                                           of 61
 1           Upon the application (the “Application”)4 of the Official Committee of Unsecured

 2   Creditors (the “Committee”) appointed in the chapter 11 cases of the above-captioned debtors and
 3
     debtors in possession (the “Debtors”) for entry of an order (this “Order”) authorizing the
 4
     Committee to employ and retain Centerview Partners LLC (“Centerview”) as investment banker
 5
     to the Committee, effective as of February 15, 2019; and the Court having reviewed the
 6
     Application and the accompanying Declaration of Samuel M. Greene (the “Greene Declaration”);
 7
 8   and the Court having jurisdiction to consider the Application and the relief requested therein

 9   pursuant to 28 U.S.C. § 1334; and consideration of the Application and the relief requested therein
10   being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court
11
     pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Application having been
12
     provided, and no other or further notice being required; and the Court having determined that the
13
     legal and factual bases set forth in the Application establish just cause for the relief granted herein;
14
15   and the Court having found that (i) good and sufficient cause exists for granting the Application,

16   (ii) Centerview does not represent any entity having an adverse interest in connection with these

17   chapter 11 cases, and (iii) Centerview is a “disinterested person” within the meaning of section
18   101(14) of the Bankruptcy Code; and any objections to the relief requested by the Application
19
     having been overruled, resolved, or withdrawn; and upon all of the proceedings had before the
20
     Court, and after due deliberation and sufficient cause appearing therefor,
21
             IT IS HEREBY ORDERED THAT:
22
23           1.      The Application is granted as set forth herein.

24           2.      The Committee is authorized to employ and retain Centerview as its investment

25   banker, effective as of February 15, 2019, on the terms set forth in the Engagement Letter.
26
27
     4
28       Capitalized terms used but not defined herein shall have the meanings ascribed to them in the
         Application.

Case: 19-30088     Doc# 1213       Filed: 04/03/19     2
                                                       Entered: 04/03/19 17:59:58         Page 20
                                             of 61
 1             3.    Centerview shall use its reasonable best efforts to avoid any duplication of the

 2   services to be provided by any of the Committee’s other retained professionals.
 3
               4.    Except to the extent set forth herein, the Engagement Letter, together with all
 4
     attachments and schedules thereto, including, without limitation, the Fee Structure and the
 5
     Indemnification Agreement, is approved pursuant to sections 328(a) and 1103(a) of the
 6
     Bankruptcy Code. Except as otherwise provided herein, all compensation, indemnification,
 7
 8   reimbursement, and contribution obligations owed to Centerview and any Indemnified Person (as

 9   defined in the Engagement Letter) under the Engagement Letter shall be subject to review only
10   pursuant to the standards set forth in section 328(a) of the Bankruptcy Code, and shall not be
11
     subject to any other standard of review, including, but not limited to, that set forth in section 330
12
     of the Bankruptcy Code, except that the U.S. Trustee shall have review for reasonableness pursuant
13
     to section 330 of the Bankruptcy Code.
14
15             5.    Centerview shall file monthly, interim and final fee applications for the allowance

16   of compensation for services rendered and reimbursement of expenses incurred in accordance with

17   sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, any
18   applicable orders or procedures of this Court, and the Fee Guidelines; provided that Centerview
19
     shall be compensated and reimbursed pursuant to section 328(a) of the Bankruptcy Code, and
20
     Centerview’s fees and expenses shall not be subject to review under the standard set forth in section
21
     330 of the Bankruptcy Code, except that the U.S. Trustee shall have review for reasonableness
22
23   pursuant to section 330 of the Bankruptcy Code. Subject to compliance with the foregoing, and

24   subject to approval by the Court, the Debtors shall pay Centerview’s fees and reimburse

25   Centerview for its reasonable and necessary costs and expenses as provided in the Engagement
26
     Letter.
27
28


Case: 19-30088      Doc# 1213     Filed: 04/03/19     3
                                                      Entered: 04/03/19 17:59:58        Page 21
                                            of 61
 1          6.      Notwithstanding anything to the contrary herein, the requirements of the Interim

 2   Compensation Order, the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules,
 3
     and any other orders or procedures of this Court, to the extent applicable, are hereby modified such
 4
     that Centerview’s professionals shall only be required to maintain summary records in one-half
 5
     (.5) hour increments; provided further that (a) Centerview shall not be required to obtain Court
 6
     approval of any counsel it employs in connection with these chapter 11 cases; however, if
 7
 8   Centerview seeks reimbursement for attorney’s fees pursuant to the terms of the Engagement

 9   Letter or the Indemnification Agreement (except for fees incurred in defense of fee applications),
10   the invoices and supporting time records from such attorneys shall be included in Centerview’s
11
     own application and such invoices and time records shall be subject to (i) the guidelines
12
     promulgated by the U.S. Trustee for compensation and reimbursement of expenses and
13
     (ii) approval by the Bankruptcy Court under sections 330 and 331 of the Bankruptcy Code.
14
15   Notwithstanding the foregoing, Centerview shall only be reimbursed for any legal fees incurred in

16   connection with these chapter 11 cases to the extent permitted under applicable law. For the

17   avoidance of doubt, under no circumstances shall any of the compensation or expense
18   reimbursement obligations approved by the Court be an obligation of, or paid by, the Committee
19
     or any of its members.
20
            7.      Subject to the Court’s approval, Centerview shall be compensated in accordance
21
     with the terms of the Engagement Letter and in particular, the Fee Structure. Notwithstanding
22
23   anything to the contrary herein, the fees and expenses payable to Centerview pursuant to the

24   Engagement Letter shall be subject to review pursuant to the standard of review set forth in section

25   330 of the Bankruptcy Code only by the U.S. Trustee. This Order and the record relating to the
26
     Court’s consideration of the Application shall not prejudice or otherwise affect the rights of the
27
     U.S. Trustee to challenge the reasonableness of Centerview’s compensation and expense
28


Case: 19-30088    Doc# 1213      Filed: 04/03/19     4
                                                     Entered: 04/03/19 17:59:58        Page 22
                                           of 61
 1   reimbursements under section 330 of the Bankruptcy Code. Accordingly, nothing in this Order or

 2   the record shall constitute a finding of fact or conclusion of law binding on the U.S. Trustee, on
 3
     appeal or otherwise, with respect to the reasonableness of Centerview’s compensation.
 4
            8.      The indemnification and related provisions set forth in the Engagement Letter and
 5
     the Indemnification Agreement are approved, subject during the pendency of these chapter 11
 6
     cases to the following:
 7
 8                  a.         each Indemnified Person (as that term is defined in the Indemnification
                               Agreement) shall be entitled to indemnification, contribution or
 9                             reimbursement pursuant to the Indemnification Agreement only in respect
                               of Losses (as defined in the Indemnification Agreement) in connection with
10                             any matters in any way relating to or referred to in the Engagement Letter
11                             (as may be modified by this Court pursuant to this Order or any further
                               order);
12
                    b.         subject to the provisions of subparagraphs (c) and (d) of this paragraph 8,
13                             the Debtors are authorized to indemnify, and to provide contribution and
                               reimbursement to, and shall indemnify, and provide contribution and
14                             reimbursement to, the Indemnified Persons (as defined in the
                               Indemnification Agreement) in accordance with the Indemnification
15
                               Agreement for any claim arising from, related to, or in connection with the
16                             services provided for in the Engagement Letter;

17                  c.         notwithstanding subparagraph (b) of this paragraph 8 or any provisions of
                               the Engagement Letter or Indemnification Agreement to the contrary, the
18                             Debtors shall have no obligation to indemnify an Indemnified Person or
                               provide contribution or reimbursement to an Indemnified Person (i) for any
19                             claim or expense that is judicially determined (the determination having
20                             become final) to have resulted directly from the willful misconduct, gross
                               negligence, or bad faith of such Indemnified Person, (ii) for a contractual
21                             dispute alleging the breach of Centerview’s contractual obligations if the
                               Court determines that indemnification, contribution, or reimbursement
22                             would not be permissible, or (iii) for any claim or expense that is settled
                               prior to a judicial determination as to the exclusions set forth in clauses
23                             (i) and (ii) above, but determined by this Court, after notice and a hearing
24                             pursuant to subparagraph (d) infra, to be a claim or expense for which such
                               Indemnified Person should not receive indemnity, contribution or
25                             reimbursement under the terms of the Engagement Letter and
                               Indemnification Agreement, as modified by this Order;
26
                    d.         if, before the earlier of (i) the entry of an order confirming a chapter 11 plan
27                             in the Debtors’ cases (that order having become a final order no longer
28                             subject to appeal), and (ii) the entry of an order closing the Debtors’ chapter
                               11 cases, Centerview believes that it is entitled to the payment of any

Case: 19-30088    Doc# 1213          Filed: 04/03/19     5
                                                         Entered: 04/03/19 17:59:58         Page 23
                                               of 61
 1                          amounts by the Debtors on account of the Debtors’ indemnification,
                            contribution and/or reimbursement obligations under the Indemnification
 2                          Agreement, as modified by this Order, including without limitation the
                            advancement of defense costs, Centerview must file an application therefore
 3
                            in this Court, and the Debtors may not pay any such amounts to Centerview
 4                          before the entry of an order by this Court approving such payment. This
                            subparagraph (d) is intended only to specify the period during which the
 5                          Court shall have jurisdiction over any request by Centerview for
                            indemnification, contribution or reimbursement and is not a provision
 6                          limiting the duration of the Debtors’ obligation to indemnify; and
 7                  e.      if, during the pendency of the Debtors’ Chapter 11 Cases, the
 8                          indemnification is held unenforceable by reason of the exclusions set forth
                            in subparagraph c. above (i.e., bad faith, gross negligence, willful
 9                          misconduct, or for a contractual dispute in which the Debtors allege the
                            breach of Centerview’s contractual obligations if the Court determines that
10                          indemnification would not be permissible) and Centerview makes a claim
                            for the payment of any amounts by the Debtors on account of the Debtor’s
11                          contribution obligations, then the proviso set forth in the first sentence in
12                          paragraph 5 of the Indemnification Agreement attached to the Engagement
                            Letter shall not apply.
13
            9.      The Committee and Centerview are authorized to take all actions each of them
14
     deems necessary and appropriate to effectuate the relief granted in this Order.
15
16          10.     Notwithstanding anything to the contrary in the Application or the Engagement

17   Letter, Centerview shall have whatever duties, fiduciary or otherwise, that are imposed upon it by

18   applicable law.
19          11.     This Order shall be immediately effective and enforceable upon its entry.
20
            12.     In the event of any inconsistency between the Engagement Letter, the Application,
21
     and this Order, this Order shall govern.
22
            13.     Notwithstanding any term in the Engagement Letter to the contrary, this Court shall
23
24   retain exclusive jurisdiction to hear and determine all matters arising from or related to the

25   implementation, interpretation, or enforcement of this Order.

26
27
                                          ** END OF ORDER **
28


Case: 19-30088    Doc# 1213      Filed: 04/03/19     6
                                                     Entered: 04/03/19 17:59:58        Page 24
                                           of 61
 1                                       EXHIBIT B

 2                             Declaration of Samuel M. Greene
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


Case: 19-30088   Doc# 1213   Filed: 04/03/19   Entered: 04/03/19 17:59:58   Page 25
                                       of 61
 1    Dennis F. Dunne (admitted pro hac vice)
      Samuel A. Khalil (admitted pro hac vice)
 2    MILBANK LLP
      55 Hudson Yards
 3    New York, New York 10001-2163
      Telephone: (212) 530-5000
 4    Facsimile: (212) 530-5219

 5    and

 6    Paul S. Aronzon (SBN 88781)
      Gregory A. Bray (SBN 115367)
 7    Thomas R. Kreller (SBN 161922)
      MILBANK LLP
 8    2029 Century Park East, 33rd Floor
      Los Angeles, CA 90067
 9    Telephone: (424) 386-4000
      Facsimile: (213) 629-5063
10
      Proposed Counsel for the Official Committee
11    of Unsecured Creditors

12
                              UNITED STATES BANKRUPTCY COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN FRANCISCO DIVISION

15
      In re:                                                Case No. 19-30088 (DM)
16
      PG&E CORPORATION                                      Chapter 11
17
18              -and-                                       (Lead Case)

19    PACIFIC GAS AND ELECTRIC                              (Jointly Administered)
      COMPANY,
20
                                       Debtors.
21                                                        DECLARATION OF SAMUEL M. GREENE IN
            Affects PG&E Corporation                      SUPPORT OF APPLICATION OF THE
22                                                        OFFICIAL COMMITTEE OF UNSECURED
            Affects Pacific Gas and Electric Company
                                                          CREDITORS FOR AUTHORITY TO RETAIN
23          Affects both Debtors                          AND EMPLOY CENTERVIEW PARTNERS
                                                          LLC AS INVESTMENT BANKER,
24    * All papers shall be filed in the Lead Case.       EFFECTIVE AS OF FEBRUARY 15, 2019
      No. 19-30088 (DM)
25                                                        Date: April 24, 2019
                                                          Time: 9:30 AM Pacific Time
26                                                        Place: United States Bankruptcy Court
                                                          Courtroom 17, 16th Floor
27
                                                          San Francisco, CA 94102
28


Case: 19-30088     Doc# 1213     Filed: 04/03/19       Entered: 04/03/19 17:59:58    Page 26
                                           of 61
 1           I, Samuel M. Greene, being duly sworn, state the following under the penalty of perjury:

 2           1.         I am a Partner and the Co-Head of the Debt Advisory and Restructuring Practice of
 3
     Centerview Partners LLC (“Centerview”), which has its principal office at 31 West 52nd Street,
 4
     New York, New York, 10019. I am duly authorized to make this declaration (the “Declaration”)
 5
     on behalf of Centerview. Unless otherwise indicated herein, the statements in this Declaration are
 6
     based on my personal knowledge, my discussions with other employees of Centerview, my
 7
 8   discussions with other advisors to the Official Committee of Unsecured Creditors (the

 9   “Committee”) of the above-captioned debtors in possession (collectively, the “Debtors”) in these
10   chapter 11 cases (the “Chapter 11 Cases”), my review of relevant documents and/or my opinion
11
     based upon my experience.
12
             2.         This Declaration is being submitted in connection with the proposed retention of
13
     Centerview as investment banker to the Committee in these Chapter 11 Cases to perform services
14
15   as set forth in the application seeking to retain Centerview (the “Application”). The Committee’s

16   retention of Centerview is governed by an engagement letter, dated as of February 15, 2019 (the

17   “Engagement Letter”), a copy of which is attached to the Application as Exhibit C. 5
18           3.         I am familiar with the matters set forth herein and, if called as a witness, I would
19
     testify thereto.
20
                                          Centerview’s Qualifications
21
             4.         I believe that Centerview and the professionals it employs are uniquely qualified to
22
     advise the Committee in the matters for which Centerview is proposed to be employed.
23
24           5.         Established in 2006, Centerview is an independent investment banking firm

25   providing financial advisory services, including mergers and acquisitions and restructuring advice,

26   across a broad range of industries. Centerview serves a diverse set of clients around the world from
27
     5
28       Capitalized terms used but not defined herein shall have the meanings ascribed to them in the
         Application or the Engagement Letter, as applicable.

Case: 19-30088     Doc# 1213         Filed: 04/03/19     Entered:
                                                         2        04/03/19 17:59:58       Page 27
                                               of 61
 1   its offices in New York, Los Angeles, San Francisco, London and Palo Alto. Centerview’s Debt

 2   Advisory and Restructuring Group, which was founded in 2011, has expertise in designing and
 3
     managing complex restructuring processes involving a wide range of stakeholders, and has a
 4
     demonstrated track record of designing, negotiating and implementing amendments, exchange
 5
     offers, financings, distressed merger and acquisition transactions and out-of-court and in-court
 6
     restructurings. Centerview and its principals have advised debtors, lenders, committees and
 7
 8   acquirers in many complex financial reorganizations and Centerview’s professionals have been

 9   involved in transactions representing over $200 billion in restructured debt.
10          6.      Centerview’s professionals, including while employed at other firms, have
11
     provided, or are currently providing, financial advisory, investment banking and other services in
12
     connection with the in-court restructuring of numerous companies in this jurisdiction and others,
13
     including: In re Acterna Corp., Case No. 03-12837 (BRL) (Bankr. S.D.N.Y.); In re Amtrol
14
15   Holdings, Inc., Case No. 06-11446 (KG) (Bankr. D. Del.); In re Avaya Inc., et al., Case No. 17-

16   10089 (SMB) (Bankr. S.D.N.Y.); In re AT&T Latin Am. Corp., et al., Case No. 03-13538-BKC-

17   RAM (Bankr. S.D. Fla.); In re Birch Telecom, Inc., et al., Case No. 05-12237 (PJW) (Bankr. D.
18   Del.); In re Bruno’s Inc., Case No. 98-212 (SLR) (Bankr. N.D. Ala.); In re Caesars Entm’t
19
     Operating Co., Inc., et al., Case No. 15-10047 (KG) (Bankr. D. Del.); In re Calpine Corp., Case
20
     No. 05-60200 (BRL) (Bankr. S.D.N.Y.); In re Charter Commc’ns, Inc., Case No. 09-11435 (JMP)
21
     (Bankr. S.D.N.Y.); In re Citation Corp., et al., Case No. 04-08130-TOM-11 (Bankr. N.D. Ala.);
22
23   In re CommerceConnect Media Holdings, Inc., et al., Case No. 09-12765 (BLS) (Bankr. D. Del.);

24   In re CTC Commc’ns Grp., Inc., Case No. 02-12873 (PJW) (Bankr. D. Del.); In re CTI Foods,

25   LLC, et al., Case No. 19-10497 (CSS) (Bankr. D. Del.); Dana Corp., Case No. 06-10354 (BRL)
26
     (Bankr. S.D.N.Y.); In re Dendreon Corp., et al., Case No. 14-12515 (LSS) (Bankr. D. Del.); In re
27
     Dura Auto. Sys., Inc., Case No. 06-11202 (KJC) (Bankr. D. Del.); In re EaglePicher Holdings,
28


Case: 19-30088    Doc# 1213      Filed: 04/03/19     Entered:
                                                     3        04/03/19 17:59:58      Page 28
                                           of 61
 1   Inc., et al., Case No. 05-12601 (VA) (Bankr. S.D. Oh.); In re Edison Mission Energy, et al., Case

 2   No. 12-49219 (JPC) (Bankr. N.D. Ill.); In re Endeavour Operating Corp., et al., Case No. 14-12308
 3
     (KJC) (Bankr. D. Del.); In re Energy Future Holdings Corp., Case No. 14-10979 (CSS) (Bankr.
 4
     D. Del.); In re Fairpoint Commc’n Inc., Case No. 09-16335 (BRL) (Bankr. S.D.N.Y.); In re
 5
     Favorite Brands Int’l Holding Co., Case No. 99-00726 (PJW) (Bankr. D. Del.); In re FLYi, Inc.,
 6
     et al., Case No. 05-20011 (MFW) (Bankr. D. Del.); In re Gen. Growth Props., Inc., Case No. 09-
 7
 8   11977 (ALG) (Bankr. S.D.N.Y.); In re GW Limited 51, Inc., f/k/a GWLS Holdings, Inc., et al.,

 9   Case No. 08-12430 (PJW) (Bankr. D. Del.); In re Hilex Poly Co. LLC, et al., Case No. 08-10890
10   (KJC) (Bankr. D. Del.); In re Interstate Bakeries Corp., Case No. 04-45814 (JWV) (Bankr. W.D.
11
     Mo.); In re Lear Corp., Case No. 09-14326 (ALG) (Bankr. S.D.N.Y.); In re Lenox Grp., Inc., Case
12
     No. 08-14680-ALG (Bankr. S.D.N.Y.); MACH Gen LLC, et al., Case No. 14-10461 (MFW)
13
     (Bankr. D. Del.); In re Magna Entm’t Corp., Case No. 09-10720 (MFW) (Bankr. D. Del.); In re
14
15   MagnaChip Semiconductor Fin. Co., et al., Case No. 09-12008 (PJW) (Bankr. D. Del.); In re

16   McLeodUSA Inc., Case No. 05-63230 (JHS) (Bankr. D. Del.); In re Mirant Corp., Case No. 03-

17   46590 (DML) (Bankr. N.D. Tex.); In re Oakwood Homes Corp., Case No. 02-13396 (PJW)
18   (Bankr. D. Del.); In re Old BPSUSH Inc., Case No. 16-12373 (KJC) (Bankr. D. Del.); In re Pac.
19
     Crossing Ltd., Case No. 02-12088 (PJW) (Bankr. D. Del.); In re Patriot Coal Corp., Case No. 15-
20
     32450 (KLP) (Bankr. E.D.V.A.); In re Peabody Energy Corp., Case No. 16-42529 (BSS) (Bankr.
21
     E.D. Mo.); In re Pegasus Satellite Television, Inc., Case No. 04-20878 (JBH) (Bankr. D. Me.); In
22
23   re Polaroid Corp., Case No. 01-10864 (PJW) (Bankr. D. Del.); In re PSI Net Inc., 01-13213 (REG)

24   (Bankr. S.D.N.Y.); In re Residential Capital, LLC, et al., Case No. 12-12020 (MG) (Bankr.

25   S.D.N.Y.); In re Simmons Bedding Co., Case No. 09-14037 (MFW) (Bankr. D. Del.); In re SLI,
26
     Inc., Case No. 02-12608 (CSS) (Bankr. D. Del.); In re Spiegel, Inc., Case No. 03-11540 (BRL)
27
     (Bankr. S.D.N.Y.); In re Stallion Oilfield Servs. Ltd., Case No. 09-13562 (BLS) (Bankr. D. Del.);
28


Case: 19-30088    Doc# 1213     Filed: 04/03/19     Entered:
                                                    4        04/03/19 17:59:58       Page 29
                                          of 61
 1   In re Station Casinos, Inc., Case No. BK-09-52477 (Bankr. D. Nev.); In re Sunbeam Corp., Case

 2   No. 01-40291 (AJG) (Bankr. S.D.N.Y.); In re The Reader’s Digest Ass’n, Inc., Case No. 09-23529
 3
     (RDD) (Bankr. S.D.N.Y.); In re THQ Inc., et al., Case No. 12-13398 (MFW) (Bankr. D. Del.); In
 4
     re United Australia/Pacific, Inc., Case No. 02-11467 (REG) (Bankr. S.D.N.Y.); In re US Office
 5
     Prods. Co., Case No. 01-00646 (JKF) (Bankr. D. Del.); In re Glob. Brokerage Inc., Case No. 17-
 6
     13532 (MEW) (Bankr. S.D.N.Y.); In re Vanguard Natural Res., LLC, Case No. 17-30560 (MI)
 7
 8   (Bankr. S.D.T.X.); In re SandRidge Energy, Inc., Case No. 16-32488 (DRJ) (Bankr. S.D.T.X.); In

 9   re Midstates Petrol. Co., Inc., Case No. 16-32237 (DRJ) (Bankr. S.D.T.X.); In re Molycorp, Inc.,
10   Case No. 15-11357 (CSS) (Bankr. D. Del.); In re Magnum Hunter Res. Corp., Case No. 15-12533
11
     (KG) (Bankr. D. Del.); In re Atlas Res. Partners, LP, Case No. 16-12149 (SHL) (Bankr. D. Del.);
12
     In re Aspect Software, Inc., Case No. 16-10597 (MFW) (Bankr. D. Del.); In re Seventy Seven
13
     Energy Inc., Case No. 16-11410 (LSS) (Bankr. D. Del.); In re SunEdison, Inc., Case No. 16-
14
15   10992(SMB) (Bankr. S.D.N.Y.); In re Toys “R” Us, Inc., Case No. 17-34665 (KLP) (Bankr.

16   E.D.V.A.); In re Westmoreland Coal Company, Case No. 18-35672 (DRJ) (Bankr. S.D. Tex.); and

17   In re Checkout Holding Corp., Case No. 18-12794 (KG) (Bankr. D. Del.).
18          7.     Centerview’s professionals have also provided services in connection with the out-
19
     of-court restructurings of numerous companies, including: Anchor Danly; Autocam Corporation;
20
     Broder Bros Co.; Caesars Entertainment Corporation; Chicago Bridge & Iron Company; CDX
21
     Gas; Cloud Peak Energy, Inc.; CMS Energy; CNL Hotels & Resorts; Culligan; DS Waters of
22
23   America, Inc.; Gate Gourmet, Inc.; Grupo TMM, S.A.; Huntsman Corporation; Ion Media

24   Networks; Isola Group Ltd.; Keystone Automotive Operations, Inc.; Mashantucket Pequot

25   Gaming Enterprise / Foxwoods; OSI Restaurant Partners, LLC; Palisades Center; PlayPower;
26
     Progressive Moulded Products; R.J. O’Brien; SI Corporation; Stolt-Nielsen, S.A.; Targus Group
27
     International; Tronox Inc.; Ultra Petroleum Corp.; and Vonage Holdings Corporation.
28


Case: 19-30088    Doc# 1213     Filed: 04/03/19    Entered:
                                                   5        04/03/19 17:59:58       Page 30
                                          of 61
 1
 2                             Scope of Centerview’s Proposed Services
 3          8.     The terms and conditions of the Engagement Letter were the result of discussions
 4
     and negotiations between Centerview and the Committee. Subject to further order of the Court,
 5
     and consistent with the Engagement Letter, the Committee proposes to retain Centerview to
 6
     continue rendering investment banking services as outlined in the Engagement Letter and this
 7
 8   Application. Centerview will provide the following services (“Restructuring Services”), among

 9   others, to the Committee in connection with these Chapter 11 Cases:

10          (a)    familiarize itself with the business, operations, properties, financial condition and
                   prospects of the Debtors;
11
12          (b)    analyze the Debtors’ financial projections and forecasts;

13          (c)    advise and assist the Committee in evaluating a range of strategic alternatives and
                   advise and assist in formulating alternative restructuring plans for the Debtors in
14                 connection with a Transaction, if requested by the Committee;

15          (d)    advise and assist the Committee in structuring, negotiating, implementing and
                   otherwise responding to the financial aspects of a Transaction, in each case on
16                 behalf of the Committee and subject to the terms and conditions of this Agreement;
17
            (e)    in connection with any Transaction, provide financial advice and assistance in
18                 structuring any new securities to be issued pursuant to the Transaction;

19          (f)    attend meetings of the Committee as well as meetings with the Debtors or other
                   third parties as appropriate in connection with the matters set forth herein;
20
            (g)    participate in negotiations among the Committee, the Debtors and their creditors
21                 and other interested parties with respect to any Transaction;
22          (h)    provide financial analysis of the consideration offered by the Debtors to the
23                 Committee in any Transaction;

24          (i)    participate in hearings before the bankruptcy court with respect to the matters upon
                   which Centerview has provided advice, including, as relevant, coordinating with
25                 the Committee and its legal advisor, Milbank LLP, with respect to testimony in
                   connection therewith; and
26
            (j)    provide such other financial advisory services as may from time to time be
27                 specifically agreed upon in writing by Centerview and the Committee.
28


Case: 19-30088    Doc# 1213     Filed: 04/03/19     Entered:
                                                    6        04/03/19 17:59:58        Page 31
                                          of 61
 1          9.     If the committee requests that Centerview perform services not specifically

 2   contemplated by the Engagement Letter, Centerview and the Committee will agree, in writing, on
 3
     the terms for such services and request the Court’s approval thereof.
 4
                    Professional Compensation and Expense Reimbursement
 5
            10.     Centerview’s decision to advise and assist the Committee in connection with these
 6
     Chapter 11 Cases is subject to its ability to be retained in accordance with the terms of the
 7
     Engagement Letter pursuant to section 328(a), and not section 330, of the Bankruptcy Code.
 8
 9          11.     As set forth more fully in the Engagement Letter, and subject thereto, Centerview

10   will be compensated as follows (the “Fee Structure”):
11                  a. Monthly Advisory Fee. A monthly financial advisory fee of $250,000 (the
12                     “Monthly Advisory Fee”), the first of which shall be earned upon execution of
                       the Engagement Letter and shall be paid by the Debtors upon Bankruptcy Court
13                     approval of Centerview’s retention and employment. Each subsequent Monthly
                       Advisory Fee shall be due on each monthly anniversary of execution of the
14                     Engagement Letter during the term of the engagement. Fifty percent (50%) of
                       all Monthly Advisory Fees earned after the first twelve (12) months of the term
15                     this engagement will be credited (but only once) against any Transaction Fee
16                     (as defined below) payable to Centerview pursuant to subparagraph 2(b) hereof.

17                  b. Transaction Fee. If any Transaction (as defined in the Engagement Letter) is
                       consummated, Centerview shall be entitled to receive a transaction fee (a
18                     “Transaction Fee”), contingent upon the consummation of such Transaction and
                       payable in cash by the Debtors at the closing thereof, equal to $12,000,000.
19
                    c. Additional Fee. If at any time during the term of this engagement, the Debtors
20                     consummate a Transaction, a discretionary fee (at the sole discretion of the
21                     Committee and to be defined in a separate agreement) may be paid to
                       Centerview (an “Additional Fee”).
22
                    d. Reimbursement of Expenses. In addition to the fees payable by the Debtors
23                     to Centerview, the Debtors shall, whether or not any Transaction shall be
                       proposed or consummated, reimburse Centerview on a periodic basis for its
24                     reasonable documented travel and other reasonable documented out-of-pocket
25                     expenses (including all fees, disbursements and other charges of one legal
                       counsel to be retained by Centerview, and of other consultants and advisors
26                     retained by Centerview with the Debtors’ consent), incurred during the term of
                       the engagement in connection with, or arising out of Centerview’s activities
27                     under or contemplated by the engagement. Such reimbursements shall be made
                       promptly upon submission by Centerview of statements for such expenses.
28


Case: 19-30088    Doc# 1213      Filed: 04/03/19     Entered:
                                                     7        04/03/19 17:59:58      Page 32
                                           of 61
 1          12.     Except in the event Centerview terminates the Engagement Letter or Centerview is

 2   terminated by the Committee for cause, Centerview shall be entitled to the Transaction Fee in the
 3
     event that a Transaction (as defined in the Engagement Letter) is consummated at any time prior
 4
     to the date that is 12 months following the termination of the Engagement Letter.
 5
            13.     In addition to any fees payable to Centerview, the Debtors will reimburse
 6
     Centerview for all of its actual, reasonable, and documented out-of-pocket expenses as they are
 7
 8   incurred in entering into and performing services under the Engagement Letter, including the costs

 9   of Centerview’s legal counsel (without the need for such legal counsel to be retained as a
10   professional in these chapter 11 cases and without regard to whether such legal counsel’s services
11
     satisfy section 330(a)(3)(C) of the Bankruptcy Code).
12
            14.     Centerview intends to apply for compensation for professional services rendered
13
     and reimbursement of expenses incurred in connection with these Chapter 11 Cases, subject to the
14
15   Court’s approval and in compliance with applicable provisions of the Bankruptcy Code, the

16   Bankruptcy Rules, the Local Rules, the U.S. Trustee Guidelines, and any other applicable

17   procedures and orders of the Court, including any order approving the Application and consistent
18   with the proposed compensation set forth in the Engagement Letter.
19
            15.     Centerview will maintain records in support of any actual, necessary costs and
20
     expenses incurred in connection with the rendering of its services in these Chapter 11 Cases.
21
     However, because Centerview does not ordinarily maintain contemporaneous time records in one-
22
23   tenth hour (.1) increments or provide or conform to a schedule of hourly rates for its professionals,

24   the Committee requests that (i) it be allowed to keep its time records in one-half (.5) hour

25   increments, (ii) Centerview’s restructuring professionals not be required to keep time records on a
26
     “project category” basis, (iii) Centerview’s non-restructuring professionals and personnel in
27
     administrative departments (including legal) not be required to maintain any time records, and
28


Case: 19-30088    Doc# 1213       Filed: 04/03/19     Entered:
                                                      8        04/03/19 17:59:58        Page 33
                                            of 61
 1   (iv) Centerview not be required to provide or conform to any schedule of hourly rates. To the

 2   extent that Centerview’s time-keeping process as described herein deviates from what would
 3
     otherwise be required, the Committee respectfully requests that this Court allow such deviations
 4
     and waive any requirements to the contrary. Centerview will present such records to the Court in
 5
     its fee application(s). To the extent that Centerview would otherwise be required to submit more
 6
     detailed time records for its professionals by the Bankruptcy Code, the Bankruptcy Rules, the
 7
 8   Local Rules, the U.S. Trustee Guidelines, or other applicable procedures and orders of the Court,

 9   the Committee respectfully requests that this Court waive such requirements.
10                                            Indemnification
11          16.     As part of the overall compensation payable to Centerview under the terms of the
12
     Engagement Letter, Centerview is entitled to certain indemnification, contribution, and
13
     reimbursement obligations set forth Annex A to the Engagement Letter (the “Indemnification
14
     Agreement”). The Indemnification Agreement provides that the Debtors will indemnify and hold
15
16   harmless Centerview and each of its affiliates, their respective members, directors, officers,

17   employees and controlling persons, and each of their respective successors and assigns

18   (collectively, the “Indemnified Persons” and each individually, an “Indemnified Person”) from
19   and against any and all losses, claims, damages, demands and liabilities, joint or several, or actions
20
     or proceedings in respect thereof, brought by or against any person (collectively, “Losses”), which
21
     are related to or arise out of the Engagement or any matter or transaction contemplated thereby.
22
     Notwithstanding the foregoing, the Debtors shall have no obligation to indemnify and hold
23
24   harmless or reimburse any Indemnified Person under this letter agreement in respect of any Losses

25   to the extent that such Losses are finally judicially determined to have resulted directly from the

26   willful misconduct, gross negligence, or bad faith of such Indemnified Person.
27
            17.     I believe that the indemnification and contribution provisions in the Engagement
28
     Letter are appropriate and reasonable for investment banking engagements both out of court and

Case: 19-30088    Doc# 1213       Filed: 04/03/19     Entered:
                                                      9        04/03/19 17:59:58         Page 34
                                            of 61
 1   in chapter 11 cases, and reflect the qualifications and limitations on indemnification provisions

 2   that are customary in this district and other jurisdictions. Centerview negotiated the Engagement
 3
     Letter, including the Indemnification Agreement, with the Committee at arm’s-length.
 4
                                           No Duplication of Services
 5
             18.    I do not believe that the services to be rendered by Centerview will be duplicative
 6
     of the services performed by any other professional, and Centerview will use reasonable efforts to
 7
     coordinate with the Committee and the other professionals engaged by the Committee to minimize
 8
 9   and avoid duplication of services.

10                                       Disinterestedness and Eligibility

11           19.     In connection with its proposed retention by the Committee in these chapter 11
12   cases, Centerview undertook to determine whether it has any conflicts or other material
13
     relationships that might cause it not to be disinterested or to hold an interest adverse to the Debtors.
14
     In connection with this inquiry, Centerview obtained from the Debtors and their professionals the
15
     names of individuals and entities that may be parties in interest in these cases (the “Potential Parties
16
17   in Interest”), as summarized on the Debtors’ Retention Checklist.

18           20.     Some of the Centerview employees who will work on the engagement for the

19   Committee, in connection with their employment before joining Centerview, may have appeared
20   or been engaged in cases, proceedings, or transactions involving attorneys, accountants,
21
     investment bankers, and financial consultants, some of whom may represent claimants and
22
     Potential Parties in Interest.
23
             21.     To the best of my knowledge, information, and belief, Centerview has not
24
25   represented any Potential Parties in Interest in connection with matters relating to the Debtors,

26   their estates, assets, or businesses and will not represent other entities which are creditors of, or

27   have other relationships to, the Debtors in matters relating to these cases except as set forth herein.
28


Case: 19-30088     Doc# 1213          Filed: 04/03/19   Entered:
                                                        10       04/03/19 17:59:58        Page 35
                                                of 61
 1   As part of this inquiry, Centerview entered the names of Potential Parties in Interest into its

 2   computer database of existing and prior client engagements. Through this process, Centerview
 3
     determined that it is and/or was formerly engaged by certain of the Potential Parties in Interest
 4
     and/or their affiliates. To the best of my knowledge, information and belief, and based on such
 5
     internal review process, Centerview currently is engaged to advise and/or was formerly engaged
 6
     in the last three years to advise the entities identified on Schedule 2 attached hereto and/or affiliates
 7
 8   thereof on matters unrelated to these chapter 11 cases. These engagements are in no way connected

 9   with matters relating to the Debtors, their estates, assets, or businesses, and do not impair
10   Centerview’s disinterestedness with respect to the Debtors and their estates. To the best of my
11
     knowledge, information and belief, insofar as I have been able to ascertain after reasonable inquiry,
12
     none of these engagements are adverse to the Debtors’ interests. With respect to the rest of the
13
     Potential Parties in Interest, to the best of my knowledge, Centerview has not been engaged to
14
15   render advisory services to any of them within the past three years.

16                   22.     As part of Centerview’s diverse business, Centerview appears or may

17   appear as a financial advisor or an investment banker in numerous cases, proceedings, or
18   transactions involving attorneys, accountants, investment bankers, and financial consultants,
19
     some of whom may represent claimants and Potential Parties in Interest, or be claimants and
20
     Potential Parties in Interest in these cases. Further, Centerview (including its professionals
21
     through their prior employment) has in the past, and may in the future, be represented by
22
23   attorneys and law firms, some of whom may be involved in these cases. In addition, Centerview

24   (including its professionals through their prior employment) has in the past and will likely in the

25   future be working with, against or for other professionals involved in these cases in matters
26
     unrelated to these cases. In addition, Centerview has been in the past, and likely will be in the
27
     future, engaged in matters unrelated to the Debtors or these chapter 11 cases in which it works
28


Case: 19-30088     Doc# 1213       Filed: 04/03/19      Entered:
                                                        11       04/03/19 17:59:58         Page 36
                                             of 61
 1   with or against or has mutual clients with other professionals involved in these chapter 11 cases.

 2   In particular, Centerview may also be engaged to represent, or may have been engaged to
 3
     represent in the past, committees or groups of lenders, creditors, or equity owners in matters
 4
     unrelated to the Debtors or these chapter 11 cases, some of which are included on the Potential
 5
     Parties in Interest list. Furthermore, Centerview has vendor relationships with certain of the
 6
     entities listed as Potential Parties in Interest unrelated to the Debtors or these chapter 11 cases.
 7
 8   To the best of my knowledge, none of these business relations constitute interests materially

 9   adverse to the Debtors in matters upon which Centerview is to be engaged in these cases.
10                  23.     Other than as referenced herein or set forth on Schedule 2, I am unaware
11
     of any client engagements that Centerview has had with the Potential Parties in Interest herein.
12
     Centerview has not been engaged to assist any entity or person other than the Debtors on matters
13
     relating to, or in connection with, these cases. If the Court approves the proposed employment
14
15   of Centerview by the Committee, Centerview will not accept any engagement or perform any

16   services in relation to these cases for any entity or person other than the Committee. Centerview

17   is a global investment banking and advisory firm. Given the size of Centerview and the breadth
18   of Centerview’s client base, it is possible that Centerview may now or in the future be engaged
19
     by one or more of the Potential Parties in Interest in matters unrelated to the Debtors or these
20
     cases. In addition, the Debtors may have customers, creditors, competitors, and other parties
21
     with whom they maintain business relationships that are not listed as Potential Parties in Interest
22
23   and with whom Centerview may now or in the future have engagements or material commercial

24   relationships. To the extent that Centerview discovers any, or enters into any new material

25   engagement or commercial relationship with Potential Parties in Interest, it will supplement this
26
     disclosure to the Court.
27
28


Case: 19-30088     Doc# 1213      Filed: 04/03/19      Entered:
                                                       12       04/03/19 17:59:58         Page 37
                                            of 61
 1                  24.     Further, Centerview has legal and separate affiliates and related parties

 2   (the “Corporate Group Entities”) that engage in a variety of investment activities. The Corporate
 3
     Group Entities are comprised of Centerview Capital Holdings LLC (“Centerview Capital
 4
     Holdings”), the consumer-focused private equity business sponsored by Centerview Capital
 5
     Holdings (known as Centerview Capital Consumer), and the technology focused private and
 6
     growth equity business sponsored by Centerview Capital Holdings (known as Centerview
 7
 8   Capital Technology). The Corporate Group Entities do not reside in the same corporate structure

 9   as Centerview. The Centerview employees providing services in connection with these chapter
10   11 cases have no control over investment or business decisions made for the Corporate Group
11
     Entities, and because of physical and electronic information barriers and other compliance
12
     policies and procedures, have no access to any confidential information of the Corporate Group
13
     Entities. Likewise, the investment professionals responsible for the Corporate Group Entities’
14
15   day-to-day portfolio management have no access to any confidential information relating to

16   Centerview’s work for the Debtors. With the exception of potential follow-on investments by

17   funds sponsored by Centerview Capital Technology, the Corporate Group Entities are fully
18   invested, and none of the Corporate Group Entities holds an ownership interest in, or debt of, any
19
     of the Debtors or the other Potential Parties in Interest. Based on the foregoing, I believe that the
20
     Corporate Group Entities’ investment activities do not present a conflict of interest with respect
21
     to Centerview’s retention by the Committee in these chapter 11 cases. If any of the Corporate
22
23   Group Entities subsequently invests in any of the Potential Parties in Interest, or if Centerview

24   becomes aware that any entity in which any of the Corporate Group Entities is invested

25   subsequently becomes a Potential Party in Interest, Centerview will use reasonable efforts to file
26
     a supplemental declaration, as required by Bankruptcy Rule 2014(a). Moreover, I note that
27
     certain of the Potential Parties in Interest may now or in the future invest in funds that are
28


Case: 19-30088    Doc# 1213       Filed: 04/03/19     Entered:
                                                      13       04/03/19 17:59:58         Page 38
                                            of 61
 1   managed by the Corporate Group Entities or co-invest with the Corporate Group Entities, but I

 2   do not believe that these potential relationships create a conflict of interest for Centerview
 3
     regarding the Debtors or these chapter 11 cases. I also note that David Dorman, a principal of
 4
     Centerview Capital Technology, is a member of the Board of Directors of Dell Technologies,
 5
     Inc., affiliates of which are UCC Lien Holders of the Debtors and Potential Parties in Interest. In
 6
     addition, James Kilts, a principal of Centerview Capital Consumer, is a member of the Board of
 7
 8   Directors of Metropolitan Life Insurance Company, affiliates of which are litigation

 9   counterparties and/or parties to threatened litigation with one or more of the Debtors and
10   Potential Parties in Interest. Mr. Dorman and Mr. Kilts are not employees of Centerview, do not
11
     share in any of the profits of Centerview (including any fees that may be paid by the Debtors to
12
     Centerview) and have no role in the governance of Centerview in any respect. Further, Mr.
13
     Dorman and Mr. Kilts do not have access to confidential information relating to Centerview’s
14
15   work for the Debtors, and are not physically located in any Centerview office. Accordingly, I

16   believe that the foregoing board memberships do not present a conflict of interest regarding the

17   Debtors or these chapter 11 cases.
18                   25.     To the best of my knowledge, information, and belief after reasonable
19
     inquiry, other than as disclosed in this Declaration, neither I, Centerview, nor any of our
20
     professionals or employees participating in or connected with Centerview’s engagement with the
21
     Committee: (i) is related to the Debtors or any other party in interest herein, the United States
22
23   Trustee for the Northern District of California or anyone employed in the Office of the United

24   States Trustee for the Northern District of California, or the judge assigned to these cases; (ii)

25   has any connection with or holds or represents any interest adverse to the Debtors, their estates,
26
     their creditors, or any other Potential Parties in Interest or their respective attorneys in the
27
     matters on which Centerview is proposed to be retained; or (iii) has advised any Potential Parties
28


Case: 19-30088     Doc# 1213       Filed: 04/03/19     Entered:
                                                       14       04/03/19 17:59:58          Page 39
                                             of 61
 1   in Interest in connection with these chapter 11 cases. Additionally, Centerview does not believe

 2   that any relationship that Centerview or any of our professionals or employees participating in or
 3
     connected with Centerview’s engagement with the Committee may have with any Potential
 4
     Parties in Interest in connection with any unrelated matter will interfere with or impair
 5
     Centerview’s representation of the Committee in these Cases.
 6
                     26.     To the best of my knowledge and belief, insofar as I have been able to
 7
 8   ascertain after reasonable inquiry, Centerview has no agreement with any other entity to share

 9   with such entity any compensation received by Centerview in connection with these chapter 11
10   cases. No promises have been received by Centerview as to compensation for Centerview in
11
     connection with these chapter 11 cases other than in accordance with the Engagement Letter.
12
                     27.     Certain employees of Centerview may have mortgages, consumer loans,
13
     investment, brokerage accounts, or other banking brokerage, or other customer relationships with
14
15   institutions that are creditors, equity holders or other Potential Parties in Interest in these chapter

16   11 cases or with funds sponsored by or affiliated with such parties. I do not believe that these

17   relationships create a conflict of interest regarding the Debtors or their chapter 11 cases.
18                   28.     Certain employees of Centerview were formerly employed by other
19
     investment banking, financial services or other professional services firms that are among, or
20
     represent other parties that are among, the creditors, equity holders, or other Potential Parties in
21
     Interest in these cases in connection with matters unrelated to the Debtors and the cases. I do not
22
23   believe that these matters create a conflict of interest regarding the Debtors or the cases.

24                   29.     In addition, certain employees of Centerview and certain of such persons’

25   relatives may directly or indirectly hold, in the ordinary course, debt or equity securities of
26
     certain of the Potential Parties in Interest or investment funds sponsored by them. However,
27
     based upon the information that has been provided to me, I believe that any such holdings are
28


Case: 19-30088     Doc# 1213       Filed: 04/03/19     Entered:
                                                       15       04/03/19 17:59:58         Page 40
                                             of 61
 1   insignificant and, to my knowledge, none of these investors controls or has any influence on such

 2   Potential Parties in Interest. Further, I do not believe these investments, considered separately or
 3
     collectively, are material or create a conflict of interest regarding the Debtors or these chapter 11
 4
     cases.
 5
                    30.     Finally, I note that John Roos, a Senior Advisor to Centerview, is a
 6
     member of the Global Advisory Board of Mistubishi UFJ Financial Group, affiliates of which
 7
 8   are Term and Revolving Loan Lenders and Administrative Agents of and provide bank accounts

 9   for one or more of the Debtors and are Potential Parties in Interest. As a Senior Advisor, Mr.
10   Roos is a part-time independent contractor. Mr. Roos is not an employee of Centerview. He
11
     does not share in any of the profits of Centerview (including any fees that may be paid by the
12
     Debtors to Centerview) and has no role in the governance of Centerview in any respect. Further,
13
     Mr. Roos does not have access to confidential information relating to Centerview’s work for the
14
15   Committee, and is not physically located in any Centerview office. Accordingly, I believe that

16   the foregoing board membership do not present a conflict of interest regarding the Debtors or

17   these Chapter 11 Cases.
18                  31.     In the light of the number of the Debtors’ creditors, Potential Parties in
19
     Interest, and potential additional parties in interest, neither I nor Centerview am able
20
     conclusively to identify all potential relationships at this time, and we reserve the right to
21
     supplement this disclosure as additional material relationships come to our attention. In
22
23   particular, among other things, Centerview may have relationships with persons who are

24   beneficial owners of Potential Parties in Interest and persons whose beneficial owners include

25   Potential Parties in Interest or persons who otherwise have relationships with Potential Parties in
26
     Interest. Moreover, Centerview employees may have relationships with Potential Parties in
27
28


Case: 19-30088     Doc# 1213      Filed: 04/03/19      Entered:
                                                       16       04/03/19 17:59:58        Page 41
                                            of 61
 1   Interest, persons that may become parties in interest in this case, or persons that have business

 2   relationships with the Debtors or are competitors of the Debtors.
 3
                    32.     Based on the foregoing, to the best of my knowledge and belief, insofar as
 4
     I have been able to ascertain after reasonable inquiry, Centerview and the employees of
 5
     Centerview that will work on this engagement do not hold or represent any interest adverse to the
 6
     Debtors or their estates, and Centerview is a “disinterested person” as that term is defined in
 7
 8   section 101(14) of the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy

 9   Code, in that Centerview and the employees of Centerview that will work on this engagement:
10                  a.      are not creditors, equity security holders, or insiders of the Debtors;
11
                   b.     were not, within two years before the Petition Date, a director, officer, or
12   employee of the Debtors; and

13                   c.      do not have an interest materially adverse to the Debtors, their respective
     estates, or any class of creditors or equity security holders by reason of any direct or indirect
14   relationship to, connection with, or interest in the Debtors, or for any other reason.
15                  33.     Centerview will conduct an ongoing review of its files to ensure that no
16
     conflicts or other disqualifying circumstances exist or arise. To the extent that any new material
17
     facts or relationships bearing on the matters described herein during the period of Centerview’s
18
     retention are discovered or arise, Centerview will use reasonable efforts to file a supplemental
19
20   declaration, as required by Bankruptcy Rule 2014(a).

21
22                                                  Executed on April 3, 2019, New York, NY
23
                                                    /s/ Samuel M. Greene
24                                                  Samuel M. Greene
25
26
27
28


Case: 19-30088    Doc# 1213       Filed: 04/03/19     Entered:
                                                      17       04/03/19 17:59:58        Page 42
                                            of 61
 1
                                        SCHEDULE 1
 2
                                      Retention Checklist
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


Case: 19-30088   Doc# 1213   Filed: 04/03/19   Entered: 04/03/19 17:59:58   Page 43
                                       of 61
 1     •   Debtors
       •   Debtors’ Trade Names and Aliases (up to 8 years)
 2     •   Affiliates and Subsidiaries
 3     •   Bank Accounts
       •   Bankruptcy Judges & Staff Northern District of California
 4     •   Current Officers and Directors
       •   Term and Revolving Loan Lenders and Administrative Agents
 5
       •   Contract Counterparties
 6     •   DIP Lenders
       •   Debtors Professionals
 7     •   Former Officers and Directors (since 2008)
       •   Affiliations of Former Officers
 8
       •   Affiliations of Former Directors
 9     •   Insurance/Insurance Provider/Surety Bonds
       •   Surety Bonds
10     •   Landlords and parties to leases
11     •   Lenders Litigation Counterparties/Litigation Pending Lawsuits
       •   Litigation Parties (in adversary proceeding 19-03003)
12     •   Ad Hoc Committee of Unsecured Tort Claimant Creditors
       •   Non-Debtors Professionals
13     •   Ordinary Course Professionals
14     •   Letters of Credit
       •   Regulatory and Government
15     •   Significant Competitors
       •   Significant Shareholders (more than 5% of equity)
16
       •   Significant holder of voting securities
17     •   Taxing Authorities
       •   Top Unsecured Creditors (top 50 list as well as other large holders of unsecured claims)
18     •   Unsecured Notes
       •   UCC Lien Holders
19
       •   Unions
20     •   Office of the United States Trustee for Region 17
       •   Utility Providers
21     •   Vendors/Suppliers
22     •   Interested Parties / Notice of Appearance Parties

23
24
25
26
27
28


Case: 19-30088   Doc# 1213     Filed: 04/03/19     Entered: 04/03/19 17:59:58       Page 44
                                         of 61
 1                                         SCHEDULE 2

 2                           Connections to Potential Parties in Interest

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


Case: 19-30088   Doc# 1213     Filed: 04/03/19   Entered: 04/03/19 17:59:58   Page 45
                                         of 61
  Centerview currently is engaged to advise and/or was formerly engaged in the last three
  years to advise the following Potential Parties-in-Interest and/or their affiliates in matters
  wholly unrelated to the Debtors or these cases (including where the Potential Party-in-
  Interest was only a member of group of lenders, creditors or equity owners):

   Potential Party In Interest                     Relationship to Debtors
   Aetna                                           Insurance/Insurance Provider/Surety
   Aetna International                               Bonds
   Baker Hughes Process & Pipeline Services        Vendors
   Baker Hughes US Land
   BakerCorp                                       Vendors
   Bank of America                                 Bank Accounts
                                                   Top Unsecured Creditors
   Bank of America Merrill Lynch                   Bank Accounts
                                                   Unsecured Notes
   Bank of America, N.A.                           Lenders (Prepetition and Proposed
                                                     Postpetition to the extent not already
                                                     listed)
                                                   DIP Lenders
                                                   Unsecured Notes
                                                   Term and Revolving Loan Lenders and
                                                     Administrative Agents
   BlackRock Fund Advisors                         Significant holder of voting securities
   BlackRock, Inc.                                 Significant Shareholders (more than 5% of
                                                     equity)
   Blue Mountain Capital Management LLC            Significant holder of voting securities
   BlueLine Rental, LLC                            Vendors
   Brookfield Renewable Energy Partners            Contract Counterparties (includes, PPAs,
                                                     patents and IP)
   CalRenew -1 LLC                                 Contract Counterparties (includes, PPAs,
                                                     patents and IP)
   Ch2m Hill Engineers Inc.                        Top Unsecured Creditors
                                                   Vendors
   Citadel Energy Mktg. LLC                        Contract Counterparties (includes, PPAs,
                                                     patents and IP)
   Citi                                            Unsecured Notes
   Citibank, N.A.                                  Top Unsecured Creditors
                                                   Unsecured Notes
   Citigroup                                       Contract Counterparties (includes, PPAs,
   Citigroup Energy Inc.                             patents and IP)




Case: 19-30088      Doc# 1213       Filed: 04/03/19     Entered: 04/03/19 17:59:58         Page 46
                                              of 61
   Potential Party In Interest                       Relationship to Debtors
   Citigroup Global Markets Inc.                     Lenders (Prepetition and Proposed
                                                       Postpetition to the extent not already
                                                       listed)
                                                     DIP Lenders
                                                     Unsecured Notes
   Cognizant Worldwide Limited                       Top Unsecured Creditors
   Credit Suisse Energy LLC                          Contract Counterparties (includes, PPAs,
                                                       patents and IP)
   Dell Financial Services L.L.C.                    UCC Lien Holders
   Dell Financial Services, L.P.
   DeWalt Corporation                                Vendors
   Elliott Management                                Significant holder of voting securities
   Elster American Meter Company, LLC                Interested Parties / Notice of Appearance
                                                       Parties
   Express Scripts Holding Company                   Insurance/Insurance Provider/Surety
                                                       Bonds
   Frito Lay Cogen                                   Contract Counterparties (includes, PPAs,
   Frito-Lay, Inc.                                   patents and IP)
   GE Oil & Gas - North America                      Vendors
   GE Renewable Energy
   General Electric International Inc.
   General Electric International Inc. - Power
    Services
   Goldman Sachs                                     Unsecured Notes
   Goldman Sachs Bank USA                            Term and Revolving Loan Lenders and
                                                       Administrative Agents
                                                     Unsecured Notes
   Goldman, Sachs & Co.                              Bank Accounts
   Honeywell HPS                                     Vendors
   Instrument & Valve Services Company               Vendors
   Iron Mountain                                     Non-Debtors Professionals
   J.P. Morgan Securities LLC                        Unsecured Notes
   JP Morgan Chase Bank, N.A.                        Bank Accounts
                                                     Contract Counterparties (includes, PPAs,
                                                       patents and IP)
                                                     Term and Revolving Loan Lenders and
                                                       Administrative Agents
                                                     Lenders (Prepetition and Proposed
                                                       Postpetition to the extent not already
                                                       listed)
                                                     DIP Lenders
                                                     Unsecured Notes
   JP Morgan Securities LLC                          Contract Counterparties (includes, PPAs,
   JP Morgan Ventures Energy Corporation               patents and IP)


                                                 2

Case: 19-30088     Doc# 1213       Filed: 04/03/19        Entered: 04/03/19 17:59:58       Page 47
                                             of 61
   Potential Party In Interest                   Relationship to Debtors
   Lazard Frères & Co. LLC                       Debtors Professionals (law firms,
                                                  accountants and other professionals)
   Macquarie Energy LLC                          Contract Counterparties (includes, PPAs,
                                                  patents and IP)
                                                 Top Unsecured Creditors
   Macquarie Can                                 Contract Counterparties (includes, PPAs,
   Macquarie Futures                              patents and IP)
   Merrill Lynch                                 Bank Accounts
                                                 Contract Counterparties (includes, PPAs,
                                                  patents and IP)
   Merrill Lynch Commodities Inc.                Contract Counterparties (includes, PPAs,
                                                  patents and IP)
   Merrill Lynch, Pierce, Fenner & Smith         Unsecured Notes
    Incorporated
   Morgan Stanley / ISG Operations               Bank Accounts
   Morgan Stanley Bank                           Unsecured Notes
   Morgan Stanley Bank/ Morgan Stanley
    Senior Funding
   Morgan Stanley Bank, N.A.                     Term and Revolving Loan Lenders and
                                                   Administrative Agents
   Morgan Stanley Capital Group Inc.             Contract Counterparties (includes, PPAs,
                                                   patents and IP)
   Morgan Stanley Senior Funding, Inc.           Unsecured Notes
                                                 Term and Revolving Loan Lenders and
                                                   Administrative Agents
   Neff                                          Landlords and parties to leases
   Nextel Communications                         Utility Providers
   Nextel of California, Inc., a Delaware
    Corp.
   Prime Clerk                                   Debtors Professionals (law firms,
                                                   accountants and other professionals)
   Sears                                         Landlords and parties to leases
   Silver Spring Networks, Inc.                  Suppliers
   SimplexGrinnell                               Vendors
   Solar Turbines Incorporated                   Vendors
   Sprint                                        Utility Providers
   Sprint Nextel Property Services
   Sprint Spectrum
   Sprint Spectrum- Nextel
   SPS Atwell Island, LLC                        Contract Counterparties (includes, PPAs,
                                                  patents and IP)
   SunEdison Yieldco ACQ2, LLC                   Contract Counterparties (includes, PPAs,
                                                  patents and IP)
   Triton Construction Services                  Vendors
   Tyco Integrated Security LLC                  Vendors

                                             3

Case: 19-30088     Doc# 1213      Filed: 04/03/19     Entered: 04/03/19 17:59:58      Page 48
                                            of 61
   Potential Party In Interest                       Relationship to Debtors
   Ultra Petroleum                                   Top Unsecured Creditors
   Ultra Resources                                   Contract Counterparties (includes, PPAs,
                                                      patents and IP)
   Williams Field Services                           Contract Counterparties (includes, PPAs,
                                                      patents and IP)

  Note: Centerview currently is engaged to advise and/or was formerly engaged in the last
        three years to advise several Potential Parties-in-Interest and/or their affiliates that,
        due to confidentiality obligations owed to such entities, Centerview is unable to
        disclose. These Potential Parties-in-Interest are in the following categories: “Bank
        Accounts,” “Contract Counterparties”, “Litigation Counterparties/Litigation
        Pending Lawsuits”, “Top Unsecured Creditors”, “Unsecured Notes”, “Utility
        Providers” and “Vendors”. Centerview’s work for each of these entities is or was
        on matters that are wholly unrelated to the Debtors or these cases.




                                                 4

Case: 19-30088      Doc# 1213       Filed: 04/03/19       Entered: 04/03/19 17:59:58       Page 49
                                              of 61
 1                                       EXHIBIT C
 2
                                      Engagement Letter
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


Case: 19-30088   Doc# 1213   Filed: 04/03/19   Entered: 04/03/19 17:59:58   Page 50
                                       of 61
                                                                           AS OF FEBRUARY 15:
                                                                           Centerview Partners LLC
                                                                           31 West 52nd Street
                                                                           New York, NY 10019

                                                                           February 15, 2019




CONFIDENTIAL

OFFICIAL COMMITTEE OF UNSECURED CREDITORS
OF PG&E CORPORATION AND
PACIFIC GAS AND ELECTRIC COMPANY
C/O MILBANK LLP
55 HUDSON YARDS
NEW YORK, NY 10001



Dear Ms. Wong:

This letter (the “Agreement”) confirms the terms under which the Official Committee of Unsecured
Creditors of PG&E Corporation and Pacific Gas and Electric Company (the “Committee”) has
engaged Centerview Partners LLC (“Centerview”) as its financial advisor and investment banker
with respect to a possible Transaction (as defined below) and with respect to such other financial
matters as to which the Committee and Centerview may agree in writing during the term of this
engagement. For purposes hereof, the term “Company” shall mean, collectively, PG&E
Corporation and Pacific Gas and Electric Company, debtors in the chapter 11 cases (Case No.
19-30088).1 If appropriate in connection with performing its services hereunder, Centerview may
utilize the services of one or more of its affiliates, in which case references herein to Centerview
shall include, as applicable, such affiliates. The terms of this Agreement shall apply to all services
provided by Centerview in connection with the matters contemplated herein, including those
provided prior to the date of this Agreement.

As used herein, the term “Transaction” shall mean (i) any recapitalization or restructuring
(including, without limitation, through any exchange, conversion, cancellation, forgiveness,
retirement, refinancing, purchase or repurchase, reinstatement and/or a material modification or
amendment to the terms, conditions or covenants thereof) of substantially all of the Company’s
preferred equity, debt securities, bank or other credit facilities and other indebtedness, obligations
and liabilities (including, without limitation, partnership interests, lease obligations, trade credit
facilities and/or contract, tort and contingent obligations), including pursuant to a repurchase or
an exchange transaction or a solicitation of consents, waivers, acceptances or authorizations or

1
       It is expressly understood and agreed that all references to obligations of the Company under the
       terms of the Agreement and Annex A shall be obligations of the Company pursuant to the order
       entered by the Bankruptcy Court pursuant to and in accordance with the Centerview retention
       application.


                                                                                                        1
Case: 19-30088
99901.00001              Doc# 1213       Filed: 04/03/19      Entered: 04/03/19 17:59:58          Page 51
                                                   of 61
(ii) any transaction or series of related transactions involving an acquisition, merger, consolidation,
or any other business combination pursuant to which a majority of the business, equity or assets
of the Company are, directly or indirectly, sold, purchased or combined with another entity or
company.

       1. Centerview, as financial advisor and investment banker to the Committee, will perform the
          following financial advisory and investment banking services:

              a. familiarize itself with the business, operations, properties, financial condition and
                 prospects of the Company;

              b. analyze the Company’s financial projections and forecasts;

              c. advise and assist the Committee in evaluating a range of strategic alternatives and
                 advise and assist in formulating alternative restructuring plans for the Company in
                 connection with a Transaction, if requested by the Committee;

              d. advise and assist the Committee in structuring, negotiating, implementing and
                 otherwise responding to the financial aspects of a Transaction, in each case on
                 behalf of the Committee and subject to the terms and conditions of this Agreement;

              e. in connection with any Transaction, provide financial advice and assistance in
                 structuring any new securities to be issued pursuant to the Transaction;

              f.   attend meetings of the Committee as well as meetings with the Company or other
                   third parties as appropriate in connection with the matters set forth herein;

              g. participate in negotiations among the Committee, the Company and its creditors
                 and other interested parties with respect to any Transaction;

              h. provide financial analysis of the consideration offered by the Company to the
                 Committee in any Transaction;

              i.   participate in hearings before the bankruptcy court with respect to the matters upon
                   which Centerview has provided advice, including, as relevant, coordinating with
                   the Committee and its legal advisor, Milbank LLP, with respect to testimony in
                   connection therewith; and

              j.   provide such other financial advisory services as may from time to time be
                   specifically agreed upon in writing by Centerview and the Committee.

In rendering its services hereunder, Centerview is not assuming any responsibility for the
Company’s or the Committee’s underlying business decision to pursue any business strategy or
to effect any Transaction. The Committee agrees that Centerview shall not have any obligation
or responsibility to provide accounting, audit, “crisis management,” or business consultant
services, and shall have no responsibility for designing or implementing operating, organizational,
administrative, cash management or liquidity improvements, or to provide any fairness or
valuation opinions. The Committee acknowledges that Centerview is not providing any advice on
tax, legal, regulatory or accounting matters, and the Committee agrees that it will seek and rely
on the advice of its own professional advisors for such matters, and will make an independent
decision with respect to the matters that are the subject of this engagement based on such advice.


                                                                                                   2
Case: 19-30088
99901.00001             Doc# 1213       Filed: 04/03/19    Entered: 04/03/19 17:59:58        Page 52
                                                  of 61
In order to coordinate effectively Centerview’s activities to effect a Transaction, the Committee
will use commercially reasonable efforts to promptly inform Centerview of any discussions,
negotiations or inquiries regarding a possible Transaction (including any such discussions,
negotiations or inquiries that have occurred in which the Committee and/or its counsel have been
involved).

The Committee shall use its commercially reasonable efforts to procure from the Company, for
Centerview, all information concerning the business, assets, operations, financial condition and
prospects of the Company that Centerview reasonably requests in connection with the services
to be performed hereunder, and shall use its commercially reasonable efforts to cause the
Company to provide Centerview with reasonable access to the Company’s officers, directors,
employees, independent accountants, and counsel, and other advisors, agents and other
representatives of the Company as Centerview reasonably requests.                    The Committee
understands and agrees that, in performing our services hereunder, Centerview (a) will be using
and relying on publicly available information and on materials, data and other information
furnished to Centerview by the Company, the Committee and other parties, (b) is entitled to
assume and rely upon the accuracy and completeness of such publicly available information and
the other information so furnished without having independently verified the same, and (c) does
not assume any responsibility for the accuracy or completeness of such information. Centerview
will not conduct an independent evaluation or appraisal of the assets or liabilities (including any
contingent, derivative or off -balance sheet assets or liabilities) of the Company, or advise or opine
on any solvency or viability issues, nor will it make an inspection of the properties or assets of the
Company. With respect to any forecasts or projections that may be furnished to Centerview or
discussed with the Committee, Centerview will assume that they have been reasonably prepared
on bases reflecting the best then currently available estimates and judgments of the management
of the Company as to the matters covered thereby.

2.            As compensation for services rendered under this Agreement, the following fees, when
              due, shall be paid by the Company to Centerview in cash, by wire transfer of immediately
              available funds:

              a.     A monthly financial advisory fee of $250,000 (the “Monthly Advisory Fee”), the first
                     of which shall be earned upon execution of this Agreement and shall be paid by
                     the Company upon Bankruptcy Court approval of this Agreement. Each
                     subsequent Monthly Advisory Fee shall be due on each monthly anniversary of
                     execution of this Agreement during the term of this engagement. Fifty percent
                     (50%) of all Monthly Advisory Fees earned after the first twelve (12) months of the
                     term this engagement will be credited (but only once) against any Transaction Fee
                     payable to Centerview pursuant to subparagraph 2(b) hereof.

              b.     If any Transaction is consummated, Centerview shall be entitled to receive a
                     transaction fee (a “Transaction Fee”), contingent upon the consummation of such
                     Transaction and payable in cash by the Company at the closing thereof, equal to
                     $12,000,000.

              c.     If at any time during the term of this engagement, the Company consummates a
                     Transaction, a discretionary fee (at the sole discretion of the Committee and to be
                     defined in a separate agreement) may be paid to Centerview (an “Additional Fee”).

Notwithstanding any other provision of this Agreement, any Transaction Fee shall be payable to
Centerview only upon the effective date of a chapter 11 plan with respect to the Company.


                                                                                                     3
Case: 19-30088
99901.00001               Doc# 1213      Filed: 04/03/19     Entered: 04/03/19 17:59:58        Page 53
                                                   of 61
Each party hereto acknowledges and agrees that Centerview’s restructuring expertise as well as
its capital markets/financing knowledge and mergers and acquisitions capabilities, some or all of
which may be required during the term of Centerview’s engagement hereunder, were important
factors in determining the amount of the fees set forth herein, and that the ultimate benefit of
Centerview’s services hereunder could not be measured merely by reference to the number of
hours to be expended by Centerview’s professionals in the performance of such services. Each
party hereto also acknowledges and agrees that the various fees set forth herein have been
agreed upon by the parties in anticipation that a substantial commitment of professional time and
effort will be required of Centerview and its professionals hereunder over the life of the
engagement, and in light of the fact that such commitment may foreclose other opportunities for
Centerview and that the actual time and commitment required by Centerview and its professionals
to perform its services hereunder may vary substantially from week to week or month to month,
creating “peak load” issues for the firm. In addition, given numerous issues which Centerview
may be required to address in the performance of its services hereunder, Centerview’s
commitment to the variable level of time and effort necessary to address all such issues as they
arise, and the market prices for Centerview’s services for engagements of this nature in an out-
of-court context, each party hereto agrees that the fee and expense arrangements hereunder are
reasonable under all applicable legal standards.

3.            In addition to the fees payable by the Company to Centerview hereunder, the Company
              shall, whether or not any Transaction shall be proposed or consummated, reimburse
              Centerview on a periodic basis for its reasonable documented travel and other reasonable
              documented out-of-pocket expenses (including all fees, disbursements and other charges
              of one legal counsel to be retained by Centerview, and of other consultants and advisors
              retained by Centerview with the Company’s consent), incurred during the term of this
              engagement in connection with, or arising out of Centerview’s activities under or
              contemplated by this engagement. Such reimbursements shall be made promptly upon
              submission by Centerview of statements for such expenses. It is understood and agreed
              that nothing contained herein shall be deemed to limit in any manner the indemnification,
              expense reimbursement and other obligations of the Company contained in the provisions
              attached hereto as Annex A.

4.            The Company and Centerview have entered into a separate letter agreement, dated the
              date hereof and attached hereto as Annex A (the “Indemnification Agreement”), providing
              for indemnification by the Company of Centerview and certain related persons. Such
              Indemnification Agreement is an integral part of this Agreement and the terms thereof are
              incorporated by reference herein. As stated therein, the Indemnification Agreement shall
              survive any termination or completion of Centerview’s engagement hereunder.

5.            The Committee and the Company agree that neither Centerview nor any of its affiliates,
              their respective members, directors, officers, employees and controlling persons, and
              each of their respective successors and assigns (collectively, the “Centerview Persons”
              and each individually, a “Centerview Person”) shall have any liability (whether direct or
              indirect, in contract, tort or otherwise) to the Company, the Committee or any person
              asserting claims on behalf of or in right of any of them for or in connection with this
              engagement or any transactions or conduct in connection herewith, except to the extent
              that any losses, claims, damages or liabilities incurred by the Company and/or Committee
              are finally judicially determined to have resulted directly from the willful misconduct, gross
              negligence or bad faith of such Centerview Person.




                                                                                                        4
Case: 19-30088
99901.00001                Doc# 1213       Filed: 04/03/19     Entered: 04/03/19 17:59:58         Page 54
                                                     of 61
6.            This Agreement and Centerview’s engagement hereunder may be terminated by either
              the Committee or Centerview at any time upon 30 days’ prior written notice thereof to the
              other party; provided, however, that (A) termination of Centerview’s engagement
              hereunder shall not affect the Company’s continuing obligations under Annex A and the
              Committee’s continuing obligations and agreements under paragraphs 5 and 7 hereof,
              (B) notwithstanding any such termination (other than a termination (i) by Centerview or
              (ii) by the Committee for Cause), Centerview shall be entitled to the Transaction Fee in
              the event that a Transaction is consummated at any time prior to the date that is 12 months
              following the termination or expiration of this Agreement and (C) termination of
              Centerview’s engagement hereunder shall not affect the Company’s obligation to
              reimburse the expenses accrued prior to such termination to the extent provided in
              paragraph 3 hereof. For purposes of this Agreement, “Cause” shall mean means
              Centerview’s gross negligence, bad faith or willful misconduct in the performance or
              omission of its services under this Agreement, as finally judicially determined.

7.            Centerview has been retained under this Agreement as an independent contractor with
              duties owed solely to the Committee in connection with its representation of the Committee
              and the Committee acknowledges that Centerview is not acting as an agent of the
              Committee or in a fiduciary capacity, whether pursuant to contract or otherwise, with
              respect to the Committee or any other third party. The advice (oral or written) rendered
              by Centerview pursuant to this Agreement is intended solely for the benefit and use of the
              Committee in considering the matters to which this Agreement relates, and the Committee
              agrees that such advice may not be (a) relied upon by any person other than the
              Committee, (b) used for any other purpose or (c) reproduced, disseminated, quoted or
              referred to at any time, in any manner or for any purpose, without the prior written consent
              of Centerview. In addition no public references to Centerview shall be made by the
              Committee without the prior written consent of Centerview. Notwithstanding the foregoing,
              in the event that the Committee is legally required (including by interrogatory, request for
              information or documents, subpoena, deposition, civil investigative demand or other
              process) to disclose any of the foregoing information, the Committee will, to the extent not
              prohibited by law) provide Centerview with prompt written notice of any such requirement
              so that Centerview may seek an appropriate protective order or waive the Committee’s
              compliance with the provisions of this paragraph. If, failing the entry of a protective order
              or the receipt of a waiver hereunder, the Committee is, on the advice of its counsel,
              required to disclose any such information, it may disclose that portion of the information
              which the Committee’s counsel advises it that it is required to disclose. In any event, the
              Committee will not oppose, and will cooperate in, any action by Centerview to obtain an
              appropriate protective order or other reliable assurance that confidential treatment will be
              accorded any such information. Centerview is not assuming any duties or obligations
              other than those expressly set forth in this Agreement.

8.            The Committee agrees that, following Bankruptcy Court approval of this Agreement,
              Centerview shall have the right to place customary advertisements in financial and other
              newspapers and journals and in marketing materials at its own expense describing its
              services to the Committee hereunder.

9.            The Committee shall use its commercially reasonable efforts to promptly apply to the
              bankruptcy court having jurisdiction over the chapter 11 case or cases (the “Bankruptcy
              Court”) for the approval pursuant to sections 328(a) and 1103 of the Bankruptcy Code of
              this Agreement and Centerview’s retention by the Committee under the terms of this
              Agreement, and subject to the standard of review provided for in section 328(a) of the


                                                                                                       5
Case: 19-30088
99901.00001                Doc# 1213       Filed: 04/03/19    Entered: 04/03/19 17:59:58         Page 55
                                                     of 61
              Bankruptcy Code, and not subject to any other standard of review under section 330 of
              the Bankruptcy Code or any other standard of review, and shall use its commercially
              reasonable efforts to obtain Bankruptcy Court authorization thereof. The Committee shall
              supply Centerview and its counsel with a draft of such application and any proposed order
              authorizing Centerview’s retention that is proposed to be submitted to the Bankruptcy
              Court sufficiently in advance of the filing of such application or the submission of such
              order, as the case may be, to enable Centerview and its counsel to review and comment
              thereon. Centerview shall have no obligation to provide any services under this
              Agreement unless and until Centerview’s retention under the terms of this Agreement is
              approved under sections 328(a) and 1103 of the Bankruptcy Code by a final order of the
              Bankruptcy Court no longer subject to appeal, rehearing, reconsideration or petition for
              certiorari, and which order is reasonably acceptable to Centerview in all respects.
              Centerview acknowledges that in the event that the Bankruptcy Court approves its
              retention by the Committee pursuant to the application process described in this
              paragraph 10, payment of Centerview’s fees and expenses shall be subject to (i)
              jurisdiction and approval of the Bankruptcy Court under sections 328(a) and 1103 of the
              Bankruptcy Code and any order approving Centerview’s retention, (ii) any applicable fee
              and expense guidelines and/or orders and (iii) any requirements governing interest and
              final fee applications. Centerview shall have no obligation to keep time records except as
              it does so in its normal practice and will have no obligation to provide services under this
              Agreement if it will be required to vary its normal time-keeping practices. In the event that
              Centerview’s engagement hereunder is approved by the Bankruptcy Court, the Company
              shall pay all fees and expenses of Centerview hereunder as promptly as practicable in
              accordance with the terms hereof. In so agreeing to seek Centerview’s retention under
              section 328(a) of the Bankruptcy Code, the Committee acknowledges and agrees that
              Centerview’s experience and expertise, its knowledge of the industry in which the
              Company operates and the capital markets and its other capabilities will inure to the
              benefit of the Company’s bankruptcy estates and Committee, that the value to the
              Company’s bankruptcy estates and Committee of Centerview’s services hereunder
              derives in substantial part from that expertise and experience and that, accordingly, the
              structure and amount of the fees payable to Centerview hereunder are reasonable
              regardless of the number of hours to be expended by Centerview’s professionals in
              performance of the services to be provided hereunder.

              Upon Court approval of this Agreement, Centerview’s post-petition compensation as set
              forth herein and payments made pursuant to the expense reimbursements and
              indemnification provisions of this Agreement (including, without limitation, Annex A hereto)
              shall be entitled to priority as expenses of administration under sections 503(b)(1)(A) and
              507(a)(2) of the Bankruptcy Code, and shall be entitled to the benefits of any “carve-outs”
              for professional fees and expenses in effect pursuant to one or more financing orders
              entered by the Bankruptcy Court. The Committee agrees to reasonably assist Centerview
              in preparing, filing and serving all required fee statements, interim fee applications, and
              final fee application.

10.           This Agreement shall be deemed made in New York. This Agreement and all
              controversies arising from or relating to performance hereunder shall be governed by, and
              construed in accordance with, the laws of the State of New York applicable to agreements
              made and to be performed entirely in such State, without giving effect to such State’s rules
              concerning conflicts of laws that might provide for any other choice of law. Each party
              hereto agrees that any action or proceeding based hereon, or arising out of Centerview’s
              engagement hereunder, shall be brought and maintained in the courts of the State of New


                                                                                                       6
Case: 19-30088
99901.00001                Doc# 1213       Filed: 04/03/19    Entered: 04/03/19 17:59:58         Page 56
                                                     of 61
              York located in the City and County of New York or in the United States District Court for
              the Southern District of New York, or, during the pendency of the Company’s chapter 11
              proceedings, the United States Bankruptcy Court for the Northern District of California.
              The parties hereto each hereby irrevocably submit to the jurisdiction of the courts of the
              State of New York located in the City and County of New York or in the United States
              District Court for the Southern District of New York, or, during the pendency of the
              Company’s chapter 11 proceedings, the United States Bankruptcy Court for the Northern
              District of California, for the purpose of any such action or proceeding as set forth above.
              Each of the parties hereto hereby irrevocably waive, to the fullest extent permitted by law,
              any objection which it may have or hereafter may have to the laying of venue of any such
              action or proceeding brought in any such court referred to above and any claim that any
              such action or proceeding has been brought in an inconvenient forum and agree not to
              plead or claim the same. THE COMMITTEE (FOR ITSELF, OR ANYONE CLAIMING
              THROUGH IT OR IN ITS NAME) AND CENTERVIEW EACH HEREBY IRREVOCABLY
              WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
              CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE
              TRANSACTIONS CONTEMPLATED HEREBY.

11.           This Agreement may be executed in counterparts, each of which together shall be
              considered a single document. This Agreement may not be assigned by the parties hereto
              (except by Centerview to an affiliate) without the prior written consent of the other. This
              Agreement shall be binding upon Centerview, the Committee, and the Company and their
              respective successors and permitted assigns (including, in the case of the Company, any
              successor to all or a portion of the assets and/or the businesses of the Company under a
              Transaction). This Agreement is not intended to confer any rights upon any shareholder,
              creditor, owner or partner of the Company, the Committee or any other person or entity
              not a party hereto, other than the Indemnified Persons referenced in Annex A and the
              Centerview Persons referenced in paragraph 5 hereof. This Agreement (including Annex
              A) constitutes the entire agreement of the parties with respect to the subject matter hereof,
              and may not be amended or otherwise modified or its provisions waived except by a writing
              executed by Centerview, the Committee and the Company. The Company’s obligations
              hereunder (including Annex A) are joint and several.

12.           Centerview is engaged directly and through its affiliates and related parties in a number
              of investment banking, financial advisory and merchant banking activities. The Committee
              acknowledges and agrees that in performing its services for the Committee hereunder,
              Centerview shall have no duty to disclose to the Committee, or to use for the benefit of
              the Committee, any proprietary or non-public information obtained by Centerview or its
              affiliates or related parties in the course of providing services to any other entity or person,
              engaging in any transaction (including as principal) or otherwise conducting its business.
              Notwithstanding anything to the contrary in this Engagement Letter, during the term of the
              engagement under this Agreement or, in the event this engagement is terminated prior to
              the consummation of a Transaction (other than a termination by the Committee without
              Cause), for the period ending 12 months’ following such termination, Centerview shall not
              be engaged to provide any investment banking financial advisory services in connection
              with a Transaction to any creditors or equity holders of the Company or its affiliates, or
              any other party adverse to the Committee, in each case, in connection with a Transaction.




                                                                                                         7
Case: 19-30088
99901.00001                 Doc# 1213      Filed: 04/03/19      Entered: 04/03/19 17:59:58         Page 57
                                                     of 61
       We are pleased to accept this engagement and look forward to working with the Committee.
       Please confirm that the foregoing is in accordance with our mutual understanding by signing and
       returning to Centerview this Agreement, which shall thereupon constitute a binding agreement
       between Centerview and the Committee.

                              Very truly yours,

                              CENTERVIEW PARTNERS LLC


                              By: /s/ Samuel M. Greene

                              Name: Samuel M. Greene
                              Title: Partner



Accepted and Agreed to:

On behalf of the OFFICIAL COMMITTEE
OF UNSECURED CREDITORS
OF PG&E CORPORATION AND
PACIFIC GAS AND ELECTRIC COMPANY




           hia Wong
       Corporate Finance & Restructuring
       Pension Benefit Guaranty Corporation




                                                                                                    8
Case: 19-30088       Doc# 1213       Filed: 04/03/19     Entered: 04/03/19 17:59:58         Page 58
                                               of 61
                                                    Annex A


        In connection with the engagement (the “Engagement”) of Centerview Partners LLC
(“Centerview”) by the Official Committee of Unsecured Creditors of PG&E Corporation and Pacific
Gas and Electric Company (the “Committee”), pursuant to a letter agreement dated the date
hereof and attached hereto (the “Engagement Agreement”), PG&E Corporation and Pacific Gas
and Electric Company (Case No. 19-30088) (jointly and severally, the “Company”) hereby agree
as follows:

1.            Except as provided in paragraph 3 hereof, the Company agrees to indemnify and hold
              harmless Centerview and each of its affiliates, their respective members, directors,
              officers, employees and controlling persons, and each of their respective successors and
              assigns (collectively, the “Indemnified Persons” and each individually, an “Indemnified
              Person”) from and against any and all losses, claims, damages, demands and liabilities,
              joint or several, or actions or proceedings in respect thereof, brought by or against any
              person (collectively, “Losses”), which are related to or arise out of the Engagement or any
              matter or transaction contemplated thereby.

2.            The Company agrees to reimburse each Indemnified Person promptly upon request for
              all costs and expenses (including reasonably incurred fees, disbursements and other
              charges of legal counsel), as they are incurred in connection with investigating, preparing
              for, pursuing, defending against or providing evidence in, any pending or threatened
              action, claim, suit, investigation or other proceeding brought by or against any person in
              any jurisdiction related to or arising out of the Engagement or any matter or transaction
              contemplated thereby (whether or not Centerview or any other Indemnified Person is a
              named party or witness, and whether or not any liability to any person results therefrom),
              including in connection with enforcing the terms hereof.

       3. Notwithstanding the foregoing, the Company shall have no obligation to indemnify and
          hold harmless any Indemnified Person under this letter agreement in respect of any
          Losses to the extent that such Losses are finally judicially determined to have resulted
          directly from the willful misconduct, gross negligence or bad faith of such Indemnified
          Person (an “Excluded Claim”). If an Indemnified Person is not entitled to indemnification
          with respect to an Excluded Claim, Centerview or such Indemnified Person will promptly
          repay to the Company any indemnification payments or expense reimbursements made
          under this Annex A with respect to such Excluded Claim and any expenses previously
          reimbursed under this Annex A with respect to such Excluded Claim.

4.            The Company agrees that it will not, without Centerview’s prior written consent, settle,
              compromise, consent to the entry of any judgment in or otherwise seek to terminate any
              pending or threatened action, claim, suit, investigation or proceeding in respect of which
              indemnification or contribution may be sought hereunder (whether or not Centerview or
              any other Indemnified Person is an actual or potential party thereto) unless such
              settlement, compromise, consent or termination includes an unconditional release of each
              Indemnified Person from all liability arising out of such action, claim, suit, investigation or
              proceeding and does not impose any monetary or financial obligation on any Indemnified
              Person or contain any admission of culpability or liability on the part of any Indemnified
              Person. No Indemnified Person seeking indemnification, reimbursement or contribution
              under this letter agreement will, without the Company’s prior written consent (which


                                                                                                        9
Case: 19-30088
99901.00001                 Doc# 1213      Filed: 04/03/19      Entered: 04/03/19 17:59:58        Page 59
                                                     of 61
              consent shall not be unreasonably withheld or delayed), settle, compromise, consent to
              the entry of any judgment in or otherwise seek to terminate any action, claim, suit,
              investigation or proceeding referred to herein.

5.            If the foregoing indemnification provided for herein is determined to be unavailable to an
              Indemnified Person for any reason or is insufficient to hold it harmless in respect of any
              Losses referred to herein, then, in lieu of indemnifying such Indemnified Person
              hereunder, the Company shall contribute to the amount paid or payable by such
              Indemnified Person as a result of such Losses (and expenses related thereto) (i) in such
              proportion as is appropriate to reflect the relative benefits to the Company, on the one
              hand, and to Centerview, on the other hand, with respect to the Engagement or (ii) if the
              allocation provided by clause (i) of this paragraph is not available, in such proportion as is
              appropriate to reflect not only the relative benefits referred to in clause (i) but also the
              relative fault of each of the Company, together with its officers, directors, employees and
              other advisors, on the one hand, and Centerview, on the other hand, and any other
              relevant and equitable considerations; provided, however, that, except with respect to an
              Excluded Claim, in no event shall the aggregate contribution of the Indemnified Persons
              to the amounts so paid or payable exceed the aggregate amount of all fees actually
              received by Centerview from the Company in connection with the Engagement (excluding
              any amounts received by Centerview as reimbursement of expenses pursuant to the
              Engagement Agreement). For purposes of this letter agreement, the relative benefit to
              the Company and Centerview of the Engagement shall be deemed to be in the same
              proportion as (a) the total value paid or contemplated to be paid or received or
              contemplated to be received by the Company in the transaction or transactions that are
              the subject of the Engagement, whether or not such transaction is proposed or completed,
              bears to (b) the fees paid or to be paid to Centerview under the Engagement Agreement.

6.            This letter agreement shall be deemed made in New York. This letter agreement and all
              controversies arising from or relating to performance hereunder shall be governed by, and
              construed in accordance with, the laws of the State of New York applicable to agreements
              made and to be performed entirely in such State, without giving effect to such State’s rules
              concerning conflicts of laws that might provide for any other choice of law. Each of the
              Company and Centerview agree that any action or proceeding based on, arising out of or
              resulting from any matter referred to in this letter agreement, shall be brought and
              maintained exclusively in the courts of the State of New York located in the City and
              County of New York or in the United States District Court for the Southern District of New
              York. The Company and Centerview each hereby irrevocably submit to the jurisdiction of
              the courts of the State of New York located in the City and County of New York or in the
              United States District Court for the Southern District of New York for the purpose of any
              such action or proceeding as set forth above, and irrevocably agree to be bound by any
              judgment rendered thereby in connection with such action or proceeding; provided that
              during the pendency of the Company’s chapter 11 proceedings, all legal proceedings
              relating to this letter agreement shall be brought in a bankruptcy court overseeing such
              proceeding. Each of the Company and Centerview hereby irrevocably waive, to the fullest
              extent permitted by law, any objection which it may have or hereafter may have to the
              laying of venue of any such action or proceeding brought in any such court referred to
              above and any claim that any such action or proceeding has been brought in an
              inconvenient forum, and agree not to plead or claim the same. ANY RIGHTS OF TRIAL
              BY JURY WITH RESPECT TO ANY CLAIM, COUNTERCLAIM OR ACTION ARISING
              OUT OF THIS LETTER AGREEMENT OR THE ENGAGEMENT ARE HEREBY WAIVED.



                                                                                                      10
Case: 19-30088
99901.00001                Doc# 1213       Filed: 04/03/19     Entered: 04/03/19 17:59:58        Page 60
                                                     of 61
7.            The indemnity, contribution, reimbursement and other obligations of the Company
              hereunder shall be in addition to any liability that the Company may have, at common law
              or otherwise, and shall be binding on its successors and permitted assigns. The
              obligations of the Company hereunder cannot be assigned without the prior written
              consent of Centerview.

8.            Prior to or at the time a public announcement is made concerning the Company entering
              into any agreement or arrangement with respect to, or effecting, any merger, statutory
              exchange or other business combination or proposed sale or exchange, dividend or other
              distribution or liquidation of all or a significant portion of its assets in one or a series of
              transactions or any significant recapitalization or reclassification of its outstanding
              securities that does not directly or indirectly provide for the assumption of the obligations
              of the Company set forth herein, the Company will notify Centerview in writing thereof and,
              if requested by Centerview, shall use commercially reasonable efforts to arrange in
              connection therewith alternative means of providing for the obligations of the Company
              set forth herein.

9.            The terms of this letter agreement shall apply to all services provided by Centerview to the
              Committee in connection with the matters contemplated by the Engagement, including
              those provided prior to the date of this letter agreement. The provisions of this letter
              agreement shall apply to any subsequent amendment to or modification of the
              Engagement Agreement, and shall survive the termination or completion of the
              Engagement. For the avoidance of doubt, the term “Engagement” shall include any
              services provided by Centerview to the Committee prior to the execution of an
              Engagement Agreement with the Committee, whether or not such services are described
              in such Engagement Agreement.




                                                                                                       11
Case: 19-30088
99901.00001                 Doc# 1213      Filed: 04/03/19      Entered: 04/03/19 17:59:58        Page 61
                                                     of 61
